Exhibit 10.5

EXECUTION COPY

 

 

 

$720,000,000

CREDIT AGREEMENT

among

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

UBS SECURITIES LLC and

BARCLAYS CAPITAL,

as Co-Syndication Agents,

FIFTH THIRD BANK,

U.S. BANK, NATIONAL ASSOCIATION,

BBVA COMPASS BANK,

KEYBANK NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

RBS CITIZENS, N.A.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

THE BANK OF NOVA SCOTIA and

WELLS FARGO BANK, N.A.

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 20, 2010

 

 

 

J.P. MORGAN SECURITIES INC., BARCLAYS CAPITAL and UBS SECURITIES LLC,

as Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page SECTION 1.              DEFINITIONS    1

1.1

     Defined Terms    1

1.2

     Other Definitional Provisions    25

1.3

     Financial Calculations    25 SECTION 2.              AMOUNT AND TERMS OF
COMMITMENTS    25

2.1

     Term Commitments    25

2.2

     Procedure for Term Loan Borrowing    26

2.3

     Repayment of Term Loans    26

2.4

     Revolving Commitments    26

2.5

     Procedure for Revolving Loan Borrowing    26

2.6

     Swingline Commitment    27

2.7

     Procedure for Swingline Borrowing; Refunding of Swingline Loans    27

2.8

     Commitment Fees, etc.    28

2.9

     Termination or Reduction of Revolving Commitments    29

2.10

     Optional Prepayments    29

2.11

     Mandatory Prepayments and Commitment Reductions    29

2.12

     Conversion and Continuation Options    30

2.13

     Limitations on Eurodollar Tranches    31

2.14

     Interest Rates and Payment Dates    31

2.15

     Computation of Interest and Fees    31

2.16

     Inability to Determine Interest Rate    32

2.17

     Pro Rata Treatment and Payments    32

2.18

     Requirements of Law    33

2.19

     Taxes    34

2.20

     Indemnity    37

2.21

     Change of Lending Office    37

2.22

     Replacement of Lenders    37

2.23

     Defaulting Lenders    38

2.24

     Incremental Facility    40 SECTION 3.              LETTERS OF CREDIT    41

3.1

     L/C Commitment    41

3.2

     Procedure for Issuance of Letter of Credit    42

3.3

     Fees and Other Charges    42

3.4

     L/C Participations    43

3.5

     Reimbursement Obligation of the Borrower    43

3.6

     Obligations Absolute    44

3.7

     Letter of Credit Payments    44

3.8

     Applications    45

3.9

     Cash Collateralization    45



--------------------------------------------------------------------------------

3.10

     Currency Adjustments    45

3.11

     Replacement of an Issuing Lender    45 SECTION 4.     
        REPRESENTATIONS AND WARRANTIES    45

4.1

     Organization; Powers    45

4.2

     Authorization; Enforceability    45

4.3

     Governmental Approvals; No Conflicts    46

4.4

     Financial Condition    46

4.5

     Properties    46

4.6

     Litigation and Environmental Matters    47

4.7

     Compliance with Laws    47

4.8

     Investment Company Status    47

4.9

     Taxes    47

4.10

     ERISA    47

4.11

     Disclosure    48

4.12

     Subsidiaries    48

4.13

     Insurance    48

4.14

     Labor Matters    48

4.15

     Solvency    48

4.16

     Federal Regulations    49

4.17

     Use of Proceeds    49

4.18

     Security Documents    49

4.19

     Regulation H    50

4.20

     Certain Documents    50 SECTION 5.              CONDITIONS PRECEDENT    50

5.1

     Conditions to Initial Extension of Credit    50

5.2

     Conditions to Each Extension of Credit    52 SECTION 6.     
        AFFIRMATIVE COVENANTS    53

6.1

     Financial Statements    53

6.2

     Certificates; Other Information    53

6.3

     Payment of Taxes    54

6.4

     Maintenance of Existence; Compliance    54

6.5

     Maintenance of Property; Insurance    55

6.6

     Compliance with Laws    55

6.7

     Inspection of Property; Books and Records; Discussions    55

6.8

     Notices    55

6.9

     Environmental Laws    56

6.10

     Additional Collateral, etc.    56

6.11

     Retirement of Repurchased Stock    58 SECTION 7.              NEGATIVE
COVENANTS    58

7.1

     Financial Condition Covenants    58



--------------------------------------------------------------------------------

7.2

     Indebtedness    58

7.3

     Liens    59

7.4

     Fundamental Changes    61

7.5

     Disposition of Property    62

7.6

     Restricted Payments    63

7.7

     Reserved    63

7.8

     Investments    63

7.9

     Optional Payments and Modifications of Certain Debt Instruments    65

7.10

     Transactions with Affiliates    65

7.11

     Sales and Leasebacks    65

7.12

     Swap Agreements    65

7.13

     Clauses Restricting Subsidiary Distributions    66

7.14

     Lines of Business    66

7.15

     Amendments to Misys Documents    66

7.16

     Business; Liabilities; Assets of Certain Subsidiaries    67 SECTION 8.     
        EVENTS OF DEFAULT    67 SECTION 9.              THE AGENTS    70

9.1

     Appointment    70

9.2

     Delegation of Duties    70

9.3

     Exculpatory Provisions    70

9.4

     Reliance by Administrative Agent    70

9.5

     Notice of Default    71

9.6

     Non-Reliance on Agents and Other Lenders    71

9.7

     Indemnification    71

9.8

     Agent in Its Individual Capacity    72

9.9

     Successor Administrative Agent    72

9.10

     Documentation Agent and Syndication Agent    72 SECTION 10.     
        MISCELLANEOUS    72

10.1

     Amendments and Waivers    72

10.2

     Notices    74

10.3

     No Waiver; Cumulative Remedies    74

10.4

     Survival of Representations and Warranties    75

10.5

     Payment of Expenses    75

10.6

     Successors and Assigns; Participations and Assignments    76

10.7

     Adjustments; Set-off    78

10.8

     Counterparts    79

10.9

     Severability    79

10.10

     Integration    79

10.11

     GOVERNING LAW    79

10.12

     Submission To Jurisdiction; Waivers    80

10.13

     Acknowledgements    80



--------------------------------------------------------------------------------

10.14

     No Fiduciary Duty    80

10.15

     Releases of Guarantees and Liens    81

10.16

     Confidentiality    81

10.17

     WAIVERS OF JURY TRIAL    82

10.18

     USA Patriot Act    82



--------------------------------------------------------------------------------

EXHIBITS:

 

A    Form of Guarantee and Collateral Agreement B    Form of Compliance
Certificate C    Form of Closing Certificate D    [Reserved] E    Form of
Assignment and Assumption G    [Reserved] H    Form of Exemption Certificate I
   Form of Incremental Facility Activation Notice



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of August 20, 2010, among
Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), Fifth Third Bank, U.S.
Bank, National Association, BBVA Compass Bank, KeyBank National Association,
Mizuho Corporate Bank, Ltd., RBS Citizens, N.A., Sumitomo Mitsui Banking
Corporation, SunTrust Bank, The Bank of Nova Scotia and Wells Fargo Bank, N.A.
as co-documentation agents (in such capacity, each a “Co-Documentation Agent”
and together the “Documentation Agents”), Barclays Capital and UBS Securities
LLC, as co-syndication agents (in such capacity, each a “Co-Syndication Agent”
and together the “Syndication Agents”), and JPMorgan Chase Bank, N.A., as
administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Currency”: the currencies of Singapore, Malaysia, the United Arab
Emirates, the State of Qatar, Australia, the United Kingdom, Hong Kong, India,
Canada, China and any additional currencies determined after the Closing Date by
mutual agreement of Borrower, Issuing Lender and Administrative Agent.

“Adjustment Date”: a date that is three Business Days after the date on which
financial statements are delivered to the Administrative Agent pursuant to
Section 6.1, commencing with the date that is three Business Days after the date
the financial statements are delivered to the Administrative Agent with respect
to the first fiscal period ending after September 30, 2010 (the “First
Adjustment Date”).

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Arrangers, the Syndication Agents, the
Documentation Agents and the Administrative Agent.



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Aggregate Exposure
Percentage” shall mean the ratio (expressed as a percentage) of such Lender’s
Aggregate Exposure at such time to the Aggregate Exposure of all Lenders at such
time disregarding any Defaulting Lender’s Aggregate Exposure. If the Commitments
have terminated or expired, the Aggregate Exposure Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     ABR Loans   Eurodollar Loans

Revolving Loans and Swingline Loans

   2.00%   3.00%

Term Loans

   2.00%   3.00%

; provided, that on and after the First Adjustment Date, the Applicable Margin
with respect to Revolving Loans, Swingline Loans and Term Loans will be
determined pursuant to the Applicable Pricing Grid.

“Applicable Pricing Grid”: the table set forth below:

 

    

Total Leverage Ratio

   Applicable Margin
for Eurodollar  Loans     Applicable Margin
for ABR Loans     Commitment
Fee Rate  

Level I

   Greater than 2.50 to 1.00    3.25 %    2.25 %    0.50 % 

Level II

   Greater than 2.00 to 1.00 but equal to or less than 2.50 to 1.00    3.00 %   
2.00 %    0.50 % 

Level III

   Greater than 1.50 to 1.00 but equal to or less than 2.00 to 1.00    2.75 %   
1.75 %    0.375 % 

Level IV

   Greater than 1.00 to 1.00 but equal to or less than 1.50 to 1.00    2.50 %   
1.50 %    0.30 % 

Level V

   Equal to or less than 1.00 to 1.00    2.25 %    1.25 %    0.25 % 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Total Leverage Ratio shall become effective
on each Adjustment Date and shall remain in effect until the next change to be
effected pursuant to this paragraph; provided that (a) no

 

2



--------------------------------------------------------------------------------

adjustment to a level providing a lower pricing shall be effected while an Event
of Default is in existence and (b) the highest rate set forth in each column of
the Applicable Pricing Grid shall apply at all times while an Event of Default
under clause (a) or (f) of Section 8 shall have occurred and be continuing. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply. Each determination of the Total Leverage Ratio pursuant to the Applicable
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Arrangers”: J.P. Morgan Securities Inc., Barclays Capital and UBS Securities
LLC, as the arrangers of the Commitments under this Agreement.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by Section 7.5 (other than
clause (l) thereof) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

 

3



--------------------------------------------------------------------------------

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Material Adverse Effect”: any event, occurrence, fact, condition,
effect, change or development that, individually or when taken together with all
other events, occurrences, facts, conditions, effects, changes or developments,
is, or is reasonably expected to be, materially adverse to the business, assets,
liabilities (contingent or otherwise), financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole; provided,
however, that none of the following shall constitute, and no event, effect,
change or development to the extent resulting from any of the following, shall
constitute or be taken into account in determining whether there has been a
“Borrower Material Adverse Effect”: (i) factors affecting the national or world
economy or financial, banking, credit, securities or commodities markets, taken
as a whole, except to the extent the Borrower and its Subsidiaries are adversely
affected in a disproportionate manner as compared to other comparable companies
in the industry in which the Borrower and its Subsidiaries operate;
(ii) conditions generally affecting the industries in which the Borrower or its
Subsidiaries operate, except to the extent the Borrower and its Subsidiaries are
adversely affected in a disproportionate manner as compared to other comparable
companies in the industry in which the Borrower and its subsidiaries operate;
(iii) factors resulting from or arising out of the announcement of the Eclipsys
Merger Agreement, the Misys Agreement or the transactions contemplated thereby
(including any shareholder or derivative litigation arising from or relating to
the Eclipsys Merger Agreement, the Misys Agreement or the transactions
contemplated thereby) or the performance of the Eclipsys Merger Agreement or the
Misys Agreement; (iv) any circumstances relating to the loss in whole or in part
of any business relationship with any customer or client of the Borrower or any
of its Subsidiaries set forth in Section 9.1(A) of the Parent Disclosure Letter
( as defined in the Eclipsys Merger Agreement), other than as a result of the
valid termination by a customer or client of any written contract due to the
breach by the Borrower or any of its Subsidiaries of its obligations under any
such written contract to license material intellectual property rights owned by
the Borrower or any of its Subsidiaries or perform material services related to
such licenses required to be licensed or performed, respectively, under such
written contract; (v) any failure by the Borrower to meet any analysts’ revenue
or earnings projections or Borrower guidance, in and of themselves, or any
failure by the Borrower to meet any of the Borrower’s internal or published
revenue or earnings projections or forecasts, in and of themselves, or any
decline in the trading price or trading volume of the common stock of the
Borrower, in and of themselves (it being understood that any event, occurrence,
fact, condition, effect, change or development giving rise to any such failure
or decline, other than an event, occurrence, fact, condition, effect, change or
development set forth in clauses (i) through (iv) above or clauses (vi) through
(viii) below, may be deemed to constitute, and may be taken into account in
determining whether there has been, or is reasonably expected to be, a Borrower
Material Adverse Effect); (vi) any effect resulting from changes in laws or
accounting principles, in each case, after the date hereof; (vii) any effect
resulting from any outbreak or escalation of hostilities, the declaration of a
national emergency or war, or the occurrence of any act of terrorism; or
(viii) any increase in the cost of or decrease in the availability of financing
to the Borrower or its subsidiaries with respect to the Share Repurchases.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Lease Obligations) by the Borrower
and its Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on a consolidated statement
of cash flows of the Borrower and its Subsidiaries.

“Capital Lease Obligations”: of any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) bonds or notes issued by or guaranteed by any Person
incorporated under the laws of the United States of America or any state thereof
at the time of acquisition rated at least A (or the equivalent thereof) or
better by S&P or at least A2 (or the equivalent thereof) or better by Moody’s
and maturing within one year of the date of acquisition; (h) money market mutual
or similar funds that invest exclusively in assets satisfying the requirements
of clauses (a) through (g) of this definition; or (i) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“Change in Control” means (a) any “person” or “group” (other than any Misys
Affiliate prior to consummation of the Initial Share Repurchase) as such terms
are used for purposes of Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”), whether or not applicable, is or becomes the
“beneficial owner” (as that term is used in Rules 13d-3 and 13d-5 under the
Exchange Act, whether or not applicable), directly or indirectly, of more than
35% of the total voting power in the aggregate of all classes of Capital Stock
then outstanding of the Borrower normally entitled to vote in

 

5



--------------------------------------------------------------------------------

elections of directors or (b) other than as contemplated by the Misys
Documentation and Eclipsys Documentation, occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (1) nominated by the board of directors of the Borrower nor
(2) appointed or approved by directors so nominated.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is August 20, 2010.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties (other than Excluded Property),
now owned or hereafter acquired, upon which a Lien is purported to be created by
any Security Document.

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commitment Fee Rate”:  1/2 of 1% per annum; provided, that on and after the
First Adjustment Date, the Commitment Fee Rate will be determined pursuant to
the Applicable Pricing Grid.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated July 2010 and furnished to certain Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date; provided
that, if the Borrower or any of its Subsidiaries acquires all of the Capital
Stock or substantially all of the assets of, any Person during the period for
which the change in Consolidated Working Capital is being measured under
circumstances permitted under Section 7.8 hereof, Consolidated Working Capital
shall be adjusted to give pro forma effect to such acquisition assuming that
such transaction had occurred on the first day of such period.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Controlled Foreign Corporation”: as defined in Section 957(a) of the Code.

“Credit Party” means the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosure Statement” means that certain disclosure statement executed and
delivered by the Loan Parties to the Administrative Agent as of the Closing
Date.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disregarded Entity”: a Person that is disregarded as separate from its owner
for federal income tax purposes within the meaning of Code Section 7701 and the
related Treasury regulations.

“Documentation Agents”: as defined in the preamble hereto.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent.

 

7



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EBIT”: without duplication, for any period, consolidated net income from
continuing operations of the Borrower and its Subsidiaries, plus non-cash
stock-based compensation expenses, interest expense, income taxes, and minus in
the case of income or plus in the case of losses, non-cash non-operating items
and one-time charges and non-cash extraordinary gains or losses and other
non-cash non-recurring items of income or expense and gains or losses related to
the sale of auction rate securities acquired by Eclipsys or its Subsidiaries
prior to the date of this Agreement plus (a) transaction fees and expenses
associated with or incurred by the Borrower or any of its Subsidiaries in
connection with this Agreement or any transactions contemplated herein or in
connection with the Share Repurchases, the Share Exchange Transactions or the
Permitted Eclipsys Acquisition (provided, that the aggregate amount of cash
transaction fees and cash expenses permitted to be added back during the term of
this Agreement shall not exceed the following amounts with respect to the
following fiscal periods: (i) Borrower’s fiscal quarter ended August 31, 2009,
$3,900,000; (ii) Borrower’s fiscal quarter ended November 30, 2009, $1,400,000;
(iii) Borrower’s fiscal quarter ended February 28, 2010, $100,000;
(iv) Borrower’s fiscal quarter ended May 31, 2010, $9,100,000; (v) Eclipsys’
fiscal quarter ended June 30, 2010, $3,500,000; and (vi) all later fiscal
periods, the aggregate amount of $65,000,000); (b) transaction fees and expenses
associated with or incurred by the Borrower or any of its Subsidiaries in
connection with any Permitted Acquisition in an amount acceptable to
Administrative Agent and (c) deferred revenue adjustments made in accordance
with GAAP; provided that, if the Borrower or any of its Subsidiaries acquires
all of the Capital Stock or substantially all of the assets of, any Person
during such period under circumstances permitted under Section 7.8 hereof, EBIT
shall be adjusted to give pro forma effect to such acquisition assuming that
such transaction had occurred on the first day of such period.

“EBITDA”: without duplication, for any period, consolidated net income from
continuing operations of the Borrower and its Subsidiaries, plus depreciation,
amortization, non-cash stock-based compensation expenses, interest expense,
income taxes, and minus in the case of income or plus in the case of losses,
non-cash non-operating items and one-time charges and non-cash extraordinary
gains or losses and other non-cash non-recurring items of income or expense and
gains or losses related to the sale of auction rate securities acquired by
Eclipsys or its Subsidiaries prior to the date of this Agreement plus
(a) transaction fees and expenses associated with or incurred by the Borrower or
any of its Subsidiaries in connection with this Agreement or any transactions
contemplated herein or in connection with the Share Repurchases, the Share
Exchange Transactions or the Permitted Eclipsys Acquisition (provided, that the
aggregate amount of cash transaction fees and cash expenses permitted to be
added back during the term of this Agreement shall not exceed the following
amounts with respect to the following fiscal periods: (i) Borrower’s fiscal
quarter ended August 31, 2009, $3,900,000; (ii) Borrower’s fiscal quarter ended
November 30, 2009, $1,400,000; (iii) Borrower’s fiscal quarter ended
February 28, 2010, $100,000; (iv) Borrower’s fiscal quarter ended May 31, 2010,
$9,100,000; (v) Eclipsys’ fiscal quarter ended June 30, 2010, $3,500,000; and
(vi) all later fiscal periods, the aggregate amount of $65,000,000);
(b) transaction fees and expenses associated with or incurred by the Borrower or
any of its Subsidiaries in connection with any Permitted Acquisition in an
amount acceptable to Administrative Agent and (c) deferred revenue adjustments
made in accordance with GAAP; provided that, if the Borrower or any of its
Subsidiaries acquires all of the Capital Stock or substantially all of the
assets of, any Person during such period under circumstances permitted under
Section 7.8 hereof, EBITDA shall be adjusted to give pro forma effect to such
acquisition assuming that such transaction had occurred on the first day of such
period.

“Eclipsys”: Eclipsys Corporation, a Delaware corporation.

 

8



--------------------------------------------------------------------------------

“Eclipsys Documentation”: collectively, the Eclipsys Merger Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Eclipsys Material Adverse Effect”: except as set forth in Section 6.3(c) of the
Company Disclosure Letter or in the Company SEC Disclosure (as such terms are
defined in the Eclipsys Merger Agreement), any event, occurrence, fact,
condition, effect, change or development that, individually or when taken
together with all other events, occurrences, facts, conditions, effects, changes
or developments, is, or is reasonably expected to be, materially adverse to the
business, assets, liabilities (contingent or otherwise), financial condition or
results of operations of Eclipsys and its subsidiaries, taken as a whole;
provided, however, that none of the following shall constitute, and no event,
effect, change or development to the extent resulting from any of the following,
shall constitute or be taken into account in determining whether there has been
an “Eclipsys Material Adverse Effect”: (i) factors affecting the national or
world economy or financial, banking, credit, securities or commodities markets,
taken as a whole, except to the extent Eclipsys is adversely affected in a
disproportionate manner as compared to other comparable companies in the
industry in which Eclipsys operates; (ii) conditions generally affecting the
industries in which Eclipsys or its subsidiaries operate, except to the extent
Eclipsys is adversely affected in a disproportionate manner as compared to other
comparable companies in the industry in which Eclipsys operates; (iii) factors
resulting from or arising out of the announcement of the Eclipsys Merger
Agreement, the Misys Agreement or the transactions contemplated thereby
(including any shareholder or derivative litigation arising from or relating to
the Eclipsys Merger Agreement, the Misys Agreement or the transactions
contemplated thereby) or the performance of the Eclipsys Merger Agreement or the
Misys Agreement; (iv) any circumstances relating to the loss in whole or in part
of any business relationship with any customer or client of Eclipsys or any of
its subsidiaries set forth in Section 9.1 of the Company Disclosure Letter,
other than as a result of the valid termination by a customer or client of any
written contract due to the breach by Eclipsys or any of its subsidiaries of its
obligations under any such written contract to license material intellectual
property rights owned by Eclipsys or any of its subsidiaries or perform material
services related to such licenses required to be licensed or performed,
respectively, under such written contract; (v) any failure by Eclipsys to meet
any analysts’ revenue or earnings projections or Eclipsys guidance, in and of
themselves, or any failure of Eclipsys to meet any of Eclipsys’ internal or
published revenue or earnings projections or forecasts, in and of themselves (it
being understood that any event, occurrence, fact, condition, effect, change or
development giving rise to any such failure or decline, other than an event,
occurrence, fact, condition, effect, change or development set forth in clauses
(i) through (iv) above or clauses (vi) through (ix) below, may be deemed to
constitute, and may be taken into account in determining whether there has been,
or is reasonably expected to be, an Eclipsys Material Adverse Effect); (vi) any
effect resulting from changes in laws or accounting principles, in each case,
after the date of the Eclipsys Merger Agreement; (vii) any effect resulting from
any outbreak or escalation of hostilities, the declaration of a national
emergency or war, or the occurrence of any act of terrorism; (viii) any event,
effect, change or development arising or resulting from any material breach of
the Eclipsys Merger Agreement by the Borrower or its affiliates; or (ix) any
increase in the cost of or decrease in the availability of financing to the
Borrower or its subsidiaries with respect to the Share Repurchases.

“Eclipsys Merger Agreement”: Agreement and Plan of Merger among Borrower,
Arsenal Merger Corp. and Eclipsys Corporation, dated as of June 9, 2010.

“Environmental Laws”: all laws (including common law), rules, regulations,
statutes, codes, ordinances, orders, decrees, judgments, injunctions, notices or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

 

9



--------------------------------------------------------------------------------

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any other Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower or any other Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived, whether or not such automatic
waiver is hereafter eliminated); (b) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the receipt by the Borrower or any of its
Subsidiaries or any other Loan Party or any of their ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (g) the
incurrence by the Borrower or any of its Subsidiaries or any other Loan Party or
any of their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA, in “reorganization”
(within the meaning of Section 4241 of ERISA), or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA).

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning

 

10



--------------------------------------------------------------------------------

of such Interest Period. In the event that such rate does not appear on such
page (or otherwise on such screen), the “Eurodollar Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  

Eurodollar Base Rate

      1.00 - Eurocurrency Reserve Requirements         

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) consolidated net income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such consolidated net income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such consolidated net income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
consolidated net income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving
Commitments, (iv) the aggregate amount of all regularly scheduled principal
payments of Funded Debt (including the Term Loans) of the Borrower and its
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) increases in Consolidated Working
Capital for such fiscal year, (vi) the aggregate net amount of non-cash gain on
the Disposition of property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business)
to the extent included in arriving at such consolidated net income, (vii) the
aggregate amount actually paid by the Borrower and its Subsidiaries in cash
during such fiscal year on account of capitalized software development costs,
(viii) the aggregate amount of any Restricted Payments paid in cash by the
Borrower during such fiscal year pursuant to Sections 7.6(b) or (c) (in each
case of Sections 7.6(b) and (c), except to the extent financed by incurring
Indebtedness or with the proceeds of substantially concurrent sales or issuance
of Capital Stock of the Borrower) and (ix) the aggregate amount of cash purchase
price paid during such fiscal year pursuant to any Permitted Acquisition (except
to the extent financed by incurring Indebtedness or with the proceeds of
substantially concurrent sales or issuance of Capital Stock of the Borrower).

 

11



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.

“Excluded Domestic Subsidiary”: (a) Eclipsys International Holdings, LLC, a
Delaware limited liability company and (b) any Domestic Subsidiary (i) that is a
Disregarded Entity, (ii) that owns (directly or through a Disregarded Entity) 65
percent or more of the Capital Stock of a Foreign Subsidiary that is a
Controlled Foreign Corporation, and (iii) that holds no material assets other
than (x) Capital Stock of one or more Foreign Subsidiaries that are Controlled
Foreign Corporations, (y) Capital Stock of one or more Disregarded Entities that
hold no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are Controlled Foreign Corporations and (z) the assets
permitted by Section 7.16.

“Excluded Domestic Subsidiary Interests”: 35 percent of the Capital Stock of any
Excluded Domestic Subsidiary.

“Excluded Foreign Subsidiary Interests”: 35 percent of the voting Capital Stock
of any Foreign Subsidiary that is a Material Subsidiary directly owned by a Loan
Party and 100 percent of the Capital Stock of any other Foreign Subsidiary.

“Excluded Property”: (i) assets (including vehicles) that are subject to
certificated title statues, (ii) Excluded Real Property, (iii) assets as to
which the Administrative Agent shall determine in its sole reasonable discretion
that the cost of obtaining a security interest therein or perfection thereof are
excessive in relation to the value of the security to be afforded thereby,
(iv) assets as to which granting or perfecting such security interests would
violate (a) applicable law or (b) contracts evidencing or giving rise to such
assets (but only to the extent such contractual provisions are not rendered
ineffective by applicable law or otherwise unenforceable), (v) any contract in
which the grant of a security interest therein is prohibited thereby (but only
to the extent such contractual provisions are not rendered ineffective by
applicable law or otherwise unenforceable), (vi) the Capital Stock of Newco and
all shares of Capital Stock of the Borrower owned by Newco, (vii) all Excluded
Foreign Subsidiary Interests, (viii) all assets of any Foreign Subsidiary
(including for this purpose, any Capital Stock of a Domestic Subsidiary owned by
such Foreign Subsidiary) and (ix) all Excluded Domestic Subsidiary Interests.

“Excluded Real Property”: (i) ownership interests in real property having a fair
market value (together with improvements thereof) of less than $5,000,000, and
(ii) leasehold interests in real property.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes”: as defined in Section 2.19(a).

“Existing Credit Agreement”: the Second Amended and Restated Credit Agreement,
dated as of February 10, 2009 among Allscripts-Misys Healthcare Solutions, Inc.,
Allscripts, LLC, A4 Health Systems, Inc., A4 Realty, LLC, Extended Care
Information Network, Inc., and Misys Healthcare Systems, LLC as borrowers, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and Fifth Third Bank as syndication agent and co-lead
arranger, as amended or otherwise modified prior to the Closing Date.

“Existing Letters of Credit”: those letters of credit described on Schedule 2
attached to the Disclosure Statement issued under the Existing Credit Agreement
that are outstanding thereunder on the Closing Date.

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

“FATCA”: Sections 1471 through 1474 of the Code or any amendment or successor to
any such Section so long as such amendment or successor is substantially similar
to the reporting and withholding obligations of Sections 1471 through 1474 of
the Code as of the date of this Agreement.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“First Adjustment Date”: see the definition of “Adjustment Date”.

“Flood Hazard Property”: any property located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

13



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.4. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement or similar obligation, of the guaranteeing
Person that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

14



--------------------------------------------------------------------------------

“Hazardous Materials”: means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increased Amount Date”: as defined in Section 2.24(a).

“Incremental Amount”: at any time, the excess, if any, of (a) $250,000,000 over
(b) the aggregate amount of all Incremental Term Loans made plus all Incremental
Revolving Commitments established prior to such time pursuant to
Section 2.24(a).

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.

“Incremental Facility”: any facility established by the Lenders pursuant to
Section 2.24.

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit I.

“Incremental Revolving Commitment”: the Revolving Commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower.

“Incremental Revolving Lender”: each Lender which holds an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans”: the Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.24 and/or any Incremental Assumption
Agreement.

“Incremental Term Lender”: each Lender which holds an Incremental Term Loan.

“Incremental Term Loans”: the Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.24 and/or any Incremental Assumption Agreement.

“Indebtedness”: of any Person, without duplication, (a) all payment obligations
of such Person for borrowed money, (b) all payment obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all payment
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable not overdue more than 90 days and
accounts payable overdue by more than 90 days that are being disputed in good
faith and for which adequate reserves in accordance with GAAP have been
established on the books of such Person, in each case incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; provided, that if such Person has not assumed or
otherwise become liable in respect of such Indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (i) the amount of such
Indebtedness and (ii) fair market value of such property at the time of
determination (in the Borrower’s good faith estimate), (f) all Guarantee
Obligations by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all payment obligations, contingent or
otherwise, of such Person as an account party or an applicant under or in
respect of letters of credit and letters of guaranty, (i) all payment
obligations, contingent or otherwise, of such Person, as an account party or
applicant under or in respect

 

15



--------------------------------------------------------------------------------

of bankers’ acceptances and (j) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Initial Share Repurchase”: the repurchase by the Borrower of outstanding shares
of common stock of the Borrower indirectly owned by Misys plc for a purchase
price of approximately $577,400,000, as described in the Misys Agreement.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, inventions, designs, patents, patent licenses, trademarks,
tradenames, domain names and other source indicators, trademark licenses,
technology, trade secrets, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Interest Coverage Ratio”: as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) EBIT for the four fiscal quarters ending on such date
to (b) Interest Expense paid in cash for such four fiscal quarter period,
determined in each case on a consolidated basis for the Borrower and its
Subsidiaries.

“Interest Expense”: for any period, interest expense of the Borrower and its
Subsidiaries, on a consolidated basis, during such period, determined in
accordance with GAAP, provided that, if the Borrower or any of its Subsidiaries
acquires all of the Capital Stock in, or substantially of the assets of, or
assets of any Person during such period under circumstances permitted under
Section 7.8 hereof, Interest Expense shall be adjusted to give pro forma effect
to such acquisition assuming that such transaction had occurred on the first day
of such period; provided, further, that “Interest Expense” shall be calculated
after giving effect to Swap Agreements (including associated costs), but
excluding unrealized gains and losses with respect to Swap Agreements.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, with
respect to the Revolving Facility, if available to or otherwise agreed by all
Lenders under the Revolving Facility, seven or fourteen days) thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to

 

16



--------------------------------------------------------------------------------

such Eurodollar Loan and ending one, two, three or six months (or, with respect
to the Revolving Facility if agreed to by all Lenders under the Revolving
Facility, seven or fourteen days) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.8.

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof and each
successor thereto in accordance with Section 3.11, in each case in its capacity
as issuer of any Letter of Credit. Each reference herein to “the Issuing Lender”
shall be deemed to be a reference to the relevant Issuing Lender.

“L/C Commitment”: $50,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

17



--------------------------------------------------------------------------------

“Loan Parties”: the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (b) a material impairment in the ability of the
Loan Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder; provided that for
purposes of the initial extensions of credit on the Closing Date and extensions
of credit to fund the Second Share Repurchase “Material Adverse Effect” shall be
defined as “Borrower Material Adverse Effect”.

“Material Subsidiary”: at any time of determination, any Subsidiary of the
Borrower that has total annual revenues or total assets of more than $10,000,000
for the four fiscal quarters most recently ended.

“Misys Affiliates”: Misys PLC and all Affiliates of Misys PLC, other than the
Borrower or any of its Subsidiaries.

“Misys Agreement”: the Framework Agreement by and between Misys PLC and
Borrower, dated as of June 9, 2010, as amended or otherwise modified in
accordance with Section 7.17.

“Misys Documentation”: collectively, the Misys Agreement and all schedules,
exhibits and annexes thereto and all material side letters and agreements
affecting the terms thereof or entered into in connection with the transactions
referred to therein or contemplated thereby.

“Misys Separation Documentation”: as defined in Section 5.1.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), other customary fees and expenses actually
incurred in connection therewith and net of any transfer or similar taxes and
other Taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements, in each case, to the extent the credit or deduction or
payment under such an arrangement, as applicable, is reasonably expected to
reduce such tax amounts as determined by treating the income from such Asset
Sale or Recovery Event as if it were the last item of

 

18



--------------------------------------------------------------------------------

income available to offset such credit or deduction or payment) and amounts
provided as a reserve, in accordance with GAAP against any liabilities under any
indemnification obligations and any purchase price adjustments associated with
any Asset Sale and (b) in connection with any incurrence of Indebtedness, the
cash proceeds received from such incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

“Newco”: Coniston, Inc., a Delaware Corporation.

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-U.S. Lender”: as defined in Section 2.19(e).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

“Other Taxes”: any and all present or future stamp or documentary Taxes,
recording and filing fees or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition by the Borrower or any Wholly Owned
Subsidiary of the Borrower of all of the Capital Stock in, all or substantially
all of the assets of, or all or substantially all of the assets constituting a
business unit, division, product line or line of business of a Person if (a) no
Default or Event of Default shall have occurred and be continuing or result from
such acquisition, (b) such acquisition is of a Person in a business reasonably
related to the Borrower’s existing business (or of assets used in a
reasonably-related business), (c) such acquisition is not a tender offer or

 

19



--------------------------------------------------------------------------------

similar solicitation which has not been approved (prior to such acquisition) by
the board of directors (or any other applicable governing body) of such Person,
(d) such acquisition is completed in accordance with applicable laws, (e) the
terms of Section 6.10 are satisfied promptly following the closing of such
acquisition or within such time period thereafter as the Administrative Agent
may reasonably require, (e) the Borrower is in compliance on a pro forma basis
with Section 7.1, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available as
if such acquisition has occurred on the first day of such period for purposes of
calculating EBITDA and using Indebtedness as of the date of, and after giving
effect to, such acquisition, (f) the aggregate purchase price (which shall be
deemed to include the principal amount of Indebtedness that is assumed in
connection with the acquisition and the Borrower’s good faith estimate (as of
the date of consummation of such acquisition) of the aggregate amount that will
be payable by the Borrower and its Subsidiaries pursuant to any post-closing
payment adjustments or earn-outs with respect to such acquisition) in respect of
all Permitted Acquisitions made after the Closing Date (other than the Permitted
Eclipsys Acquisition) does not exceed $100,000,000; provided that the limitation
under this clause (f) shall cease to apply if after giving effect to such
acquisition, the Total Leverage Ratio, recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available as if such acquisition has occurred on the first day of such period
for purposes of calculating EBITDA and using Indebtedness as of the date of, and
after giving effect to, such acquisition, is less than 2.0 to 1.0 and (g) the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer to the effect set forth in clauses (a) through (f) above,
together with all relevant financial information for the Person or assets to be
acquired.

“Permitted Eclipsys Acquisition”: the acquisition of all of the outstanding
Capital Stock of Eclipsys solely (except for cash paid for fractional shares) in
exchange for newly issued shares of common stock of the Borrower if (a) since
December 31, 2009, no Eclipsys Material Adverse Effect has occurred, (b) such
acquisition is completed in accordance with applicable laws, (c) the terms of
Section 6.10 are satisfied promptly following the closing of such acquisition or
within such time period thereafter as the Administrative Agent may reasonably
require and (d) the Borrower has delivered to the Administrative Agent a
certificate of a Responsible Officer to the effect set forth in clauses
(a) through (c) above.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Group Member or any of their
ERISA Affiliates, is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Pro Forma Balance Sheet”: as defined in Section 4.4.

“Pro Forma Statement of Operations”: as defined in Section 4.4.

“Projections”: as defined in Section 6.2(c).

 

20



--------------------------------------------------------------------------------

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair productive assets of the kind then used or
usable by the Borrower or any of its Subsidiaries.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair productive assets
of the kind then used or usable by the Borrower or any of its Subsidiaries.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if a binding contract to use the Net Cash Proceeds has been entered into
within 12 months after such Reinvestment Event, the date occurring 18 months
after such Reinvestment Event) and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair
productive assets of the kind then used or usable by the Borrower or any of its
Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

21



--------------------------------------------------------------------------------

“Responsible Officer”: the chairman, chief executive officer, president or chief
financial officer of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A attached to the Disclosure Statement or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original amount of the Total
Revolving Commitments is $250,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

“Revolving Termination Date”: August 20, 2015.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Share Repurchase”: the purchase by the Borrower of additional
outstanding shares of common stock of the Borrower for an aggregate purchase
price of approximately $101,600,000, as described in the Misys Agreement.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

22



--------------------------------------------------------------------------------

“Share Exchange”: the transfer of 100% of the issued and outstanding shares of
Newco, which owns approximately 61,308,295 shares of Borrower’s common stock, in
exchange for 61,308,295 newly issued shares of Borrower’s common stock.

“Share Exchange Transactions”: the (a) the Share Exchange and (b) the merger of
Newco with and into a newly-formed Subsidiary of Borrower and/or dissolution of
Newco or such newly-formed Subsidiary of Borrower, all as is more fully
described in the Misys Agreement.

“Share Repurchases”: the collective reference to the Initial Share Repurchase
and the Second Share Repurchase.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card, credit card or cash management services, including
in connection with any automated clearing house transfers of funds or any
similar transactions between the Borrower or any Subsidiary Guarantor and any
Lender or affiliate thereof.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Subsidiary Guarantor and any Person that is a Lender or an affiliate of a Lender
at the time such Swap Agreement is entered into.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Material Subsidiary of the Borrower other than
(a) any Foreign Subsidiary and (b) Newco.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

 

23



--------------------------------------------------------------------------------

“Swingline Participation Amount”: as defined in Section 2.7.

“Syndication Agents”: as defined in the preamble hereto.

“Taxes”: any and all income, stamp or other taxes, duties, levies, imposts,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties or similar liabilities with respect thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A attached to the Disclosure Statement. The original aggregate
amount of the Term Commitments is $470,000,000.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1.

“Total Leverage Ratio”: as of any day, the ratio of (a) Indebtedness as of such
date to (b) EBITDA for the four fiscal quarters most recently ended, determined
in each case on a consolidated basis for the Borrower and its Subsidiaries.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transactions”: (a) the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
joinder of any party to the provisions hereof, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder and (b) the execution, delivery
and performance by each Loan Party of each other document and instrument
required to satisfy the conditions precedent to the effectiveness of this
Agreement under Section 5.1; provided that “Transactions” shall not be deemed to
include the Permitted Eclipsys Acquisition or Secondary Share Repurchase.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

24



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Financial Calculations. Whenever the calculation of the financial covenants
or other financial calculations required herein shall include a period during
which any Group Member had different fiscal reporting periods than those of the
Borrower, the Borrower shall use in such calculations the fiscal periods of such
Group Member most closely related in time to the fiscal periods of the Borrower.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12.

 

25



--------------------------------------------------------------------------------

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. The
Term Loans made on the Closing Date shall initially be ABR Loans. Upon receipt
of such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date each
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

2.3 Repayment of Term Loans. The Term Loans of each Term Lender shall mature in
quarterly installments commencing on December 31, 2010, such that the amount of
each installment equals such Lender’s Term Percentage multiplied by the amount
set forth in the table below, provided that, notwithstanding the above, the
remaining principal balance as of the fifth anniversary of the Closing Date
shall be due and payable on the fifth anniversary of the Closing Date:

 

Installment

   Principal Amount

1-4

   $ 5,875,000

5-8

   $ 11,750,000

9-12

   $ 17,625,000

13-16

   $ 23,500,000

17-19

   $ 29,375,000

5th anniversary of Closing Date

     Remaining balance

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 1:00
P.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 1:00 P.M., New York
City time, on the date of the proposed borrowing), specifying (i) the amount and
Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar

 

26



--------------------------------------------------------------------------------

Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $2,500,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans in Dollars (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

 

27



--------------------------------------------------------------------------------

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. Upon notification by the Administrative Agent, the Borrower
agrees to authorize the Swingline Lender to charge the Borrower’s accounts with
the Administrative Agent indicated by the Borrower (up to the amount available
in each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Revolving Lenders are
not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.8 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the

 

28



--------------------------------------------------------------------------------

date hereof to the date the Revolving Commitments terminate, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

2.10 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

2.11 Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be incurred by any Group Member (excluding any Indebtedness incurred in
accordance with Section 7.2), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied within ten (10) Business Days after the date of such
issuance or incurrence toward the prepayment of the Term Loans as set forth in
Section 2.11(d).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event in excess of $5,000,000 in the aggregate in any
fiscal year then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied within ten (10) Business Days
after such date toward the prepayment of the Term Loans as set forth in
Section 2.11(d); provided, that, notwithstanding the foregoing, (i) no
prepayment under this Section 2.11(b) shall be required to the extent that,
prior to or after giving effect to the prepayment, the Total Leverage Ratio,
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available and using Indebtedness as
of the date of, and after giving effect to, such prepayment, is less than 2.5 to
1.0; (ii) within ten (10) Business Days after Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 2.11(d); and (iii) in the event Borrower changes its fiscal
year, the measurement period for the $5,000,000

 

29



--------------------------------------------------------------------------------

threshold shall be the trailing twelve month period ending immediately prior to
the commencement of the new fiscal year, and thereafter such new fiscal year,
but in no event will Net Cash Proceeds received prior to the Closing Date be
counted against the $5,000,000 threshold.

(c) If, for any fiscal year of the Borrower commencing with the 2012 fiscal
year, there shall be Excess Cash Flow, the Borrower shall, on the relevant
Excess Cash Flow Application Date, apply the excess of (x) 50% of such Excess
Cash Flow over (y) any optional prepayments of the Term Loans during such fiscal
year toward the prepayment of the Term Loans as set forth in Section 2.11(d);
provided that no prepayment under this Section 2.11(c) shall be required to the
extent that, prior to or after giving effect to the prepayment, the Total
Leverage Ratio, recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such prepayment, is
less than 2.5 to 1.0. Each such prepayment and commitment reduction shall be
made on a date (an “Excess Cash Flow Application Date”) no later than ten
(10) Business Days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.17(b). The application of any prepayment pursuant to Section 2.11
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.11 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 1:00 P.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

30



--------------------------------------------------------------------------------

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $2,500,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

 

31



--------------------------------------------------------------------------------

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower in the absence of manifest error) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans, pro rata
based upon the then remaining principal amounts thereof. Amounts prepaid on
account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

32



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), (i) apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender or the Issuing Lender for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any Taxes (other than (A) Non-Excluded Taxes,
(B) Other Taxes and (C) Excluded Taxes on gross or net income, profits or
receipts (including value-added or similar Taxes)) on its loans, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

33



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit (or, in the case of (i) above, of making any Loan), or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable; provided, however, that any such additional
amounts payable under this Section 2.18 shall be without duplication of amounts
to which such Lender may be entitled under Section 2.19. If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, and if such
Lender notifies the Borrower of such circumstances within 180 days after such
circumstances arise, then such 180-day period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.19 Taxes. (a) All payments made by any Loan Party under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future Taxes other than (i) any (A) net income Taxes
and franchise Taxes (imposed in lieu of net income Taxes) imposed on the
Administrative Agent or any Lender as a result of such Administrative Agent or
Lender being organized or formed under the laws of, or maintaining a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document) and (B) any branch profits
Taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (ii) in the case of a Non-U.S.
Lender (other than an

 

34



--------------------------------------------------------------------------------

Assignee pursuant to a request by the Borrower under Section 2.22(b)), any
United States federal withholding Taxes resulting from FATCA (including any
regulations or official interpretations thereof issued with respect thereto)
(the items of clauses (i) and (ii) are referred to herein individually and
collectively as “Excluded Taxes”). If any Taxes that are not Excluded Taxes
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the applicable Loan Party shall not be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraphs (e) or (h) of this Section or (ii) that are
United States withholding Taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (including, for the avoidance
of doubt, at or upon the closing of this Agreement), except to the extent that
such Lender’s assignor was entitled, at the time of assignment, to receive
additional amounts (taking into account the portion of the Loan so assigned)
from the applicable Loan Party with respect to such Non-Excluded Taxes pursuant
to this Section.

(b) In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by an applicable
Loan Party, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a copy of an official receipt (or certified copy
thereof) received by the applicable Loan Party showing payment thereof. If
(i) the applicable Loan Party fails to pay any Non-Excluded Taxes or Other Taxes
for which it is obligated to pay pursuant to this Section 2.19 when due to the
appropriate taxing authority, (ii) the applicable Loan Party fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, or (iii) any Non-Excluded Taxes or Other Taxes on any payments under
this Agreement that are imposed directly upon the Administrative Agent or any
Lender, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a direct result of the applicable Loan
Party’s failure, in the case of (i) and (ii), or any such direct imposition, in
the case of (iii).

(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith;
provided, however, that a Lender shall not be required to indemnify the
Administrative Agent to the extent the Administrative Agent has been reimbursed
by a Loan Party for such amounts. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

(e) Except as otherwise provided below, any Lender (or Transferee) that is not a
“U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) that is entitled to an exemption from, or reduction of, any applicable
U.S. federal withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. The completion, execution and

 

35



--------------------------------------------------------------------------------

submission of such documentation (other than such documentation set forth below
in this Section 2.19(e)) shall not be required if in the Non-U.S. Lender’s
reasonable and good faith judgment such completion, execution or submission
would subject such Non-U.S. Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender.
Notwithstanding the previous two sentences, each Non-U.S. Lender shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form
W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms), or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments under this Agreement and the other Loan Documents. Such
forms or other items described in the preceding sentences shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the Borrower or the Administrative Agent. In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. If a payment made to a
Lender under this Agreement would not be subject (in whole or in part) to U.S.
federal withholding tax imposed by FATCA if such Lender were to comply with the
applicable reporting or disclosure requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation or certifications prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation or certifications reasonably requested by the
Borrower or Administrative Agent as may be necessary for the Borrower or
Administrative Agent to comply with its obligations to withhold or report under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount (if any) to deduct and withhold from such
payment. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered form, certificate or other item to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form or other
item pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

(f) If the Administrative Agent or any Lender determines in its sole discretion,
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes for which it has been indemnified by a Loan Party or with respect
to any other amounts paid by a Loan Party as additional amounts pursuant to this
Section 2.19, it shall pay over to the applicable Loan Party an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Loan Party under this Section 2.19
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the applicable Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required by applicable law to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

 

36



--------------------------------------------------------------------------------

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder;
provided, however, with respect to any indemnification or additional payment
obligations required of the Borrower as set forth under this Section 2.19, such
obligations shall survive the termination of this Agreement only for so long as
the relevant statute of limitations period relating to the Taxes to which such
obligations relate remains open after such termination.

(h) To the extent reasonably requested by the Borrower or the Administrative
Agent, each Lender (or Participant) that is not a Non-U.S. Lender shall upon or
prior to becoming a Lender (or a Participant) pursuant to this Agreement provide
the Borrower and Administrative Agent with two duly completed originals of IRS
Form W-9 or any successor form thereto. In addition, each such Lender (or
Participant) shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered pursuant to this Section 2.19(h).

2.20 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans or replacement of a Lender in accordance with
Section 2.22(b), in each case on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. Notwithstanding anything to the contrary in
this Section, the Borrower shall not be required to compensate a Lender pursuant
to this Section for any amounts incurred more than 180 days prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.18 or 2.19(a).

2.22 Replacement of Lenders. (a) If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19(a), then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans

 

37



--------------------------------------------------------------------------------

hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.18 or 2.19(a), as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.18, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19(a), or if any
Lender becomes a Defaulting Lender or if any Lender shall not consent to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender and that has been consented to by the
Required Lenders, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.6), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Obligations and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19(a), such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

2.23 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Revolving Lender is a Defaulting Lender:

(a) fees shall cease to accrue pursuant to Section 2.8 with respect to the
Commitment of such Defaulting Lender;

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c) if any Swingline Loans or L/C Obligations are outstanding at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Loans and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving

 

38



--------------------------------------------------------------------------------

Extensions of Credit plus such Defaulting Lender’s Swingline Loans and L/C
Obligations does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) no Default or Event of Default exists at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Loans and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in the last paragraph of Section 8
for so long as the circumstances giving rise to such obligation to provide such
cash collateral remain relevant;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8 and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all letter of credit fees payable under
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations that have
not been reallocated or cash collateralized shall be payable to the Issuing
Lender until and to the extent that such L/C Obligations are reallocated and/or
cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.23(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

If a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the date hereof and for so long as such event shall continue,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Lender, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to the Swingline Lender or the Issuing Lender, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Loans and L/C Obligations of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Revolving Percentage.

 

39



--------------------------------------------------------------------------------

2.24 Incremental Facility.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time request Incremental Term Loans and/or Incremental Revolving Commitments in
an aggregate amount not to exceed the Incremental Amount at such time from one
or more Incremental Term Lenders and/or Incremental Revolving Lenders (which may
include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Commitments, as the case may be, in their own
discretion; provided, that no Lender will be required to participate in any
Incremental Facility without its consent and each Incremental Term Lender and/or
Incremental Revolving Lender, if not already a Lender hereunder, shall be
subject to the approval (which approval shall not be unreasonably withheld or
delayed) of the Administrative Agent (solely to the extent the Administrative
Agent’s consent would otherwise be required for an assignment to such
Incremental Term Lender or Incremental Revolving Lender, as applicable, in
accordance with Section 10.6 hereof) and, in the case of Incremental Revolving
Lenders only, the Issuing Lender. Such notice shall set forth (i) the amount of
the Incremental Term Loans and/or Incremental Revolving Commitments being
requested (which shall be (1) with respect to Incremental Term Loans, in minimum
increments of $10,000,000, (2) with respect to Incremental Revolving
Commitments, in minimum increments of $5,000,000 or (3) equal to the remaining
Incremental Amount at such time), (ii) the date, which shall be a Business Day,
on which such Incremental Term Loans are requested to be made and/or Incremental
Revolving Commitments are requested to become effective (the “Increased Amount
Date”) pursuant to an Incremental Facility Activation Notice, (iii) in the case
of Incremental Term Loans, whether such Incremental Term Loans are to be on the
same terms as the outstanding Term Loans or with terms different from the
outstanding Term Loans, (iv) the use of proceeds for such Incremental Term Loan
and/or Incremental Revolving Commitment and (v) pro forma financial calculations
demonstrating compliance with the requirements under clause (iii) of
Section 2.24(c).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loans of such
Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender. If at the time of any Incremental Revolving
Commitments the Revolving Commitments are still in effect, the Incremental
Revolving Commitment shall be on terms and pursuant to documentation applicable
to the Revolving Commitments. Each Incremental Assumption Agreement relating to
Incremental Term Loans shall specify the terms of the Incremental Term Loans to
be made thereunder; provided that (i) the maturity date of any Incremental Term
Loan shall be no earlier than the maturity date for the existing Term Loans,
(ii) the weighted average life to maturity of any Incremental Term Loan shall be
no shorter than the weighted average life to maturity of the existing Term
Loans, (iii) if the total yield in respect of any Incremental Term Loans exceeds
the total yield for the existing Term Loans by more than  1/2 of 1% (it being
understood that any such excess may take the form of original issue discount
(“OID”), with OID being equated to the interest rates in a manner reasonably
determined by the Administrative Agent based on an assumed four-year life to
maturity), the Applicable Margin for the existing Term Loans shall be increased
so that the total yield in respect of such Incremental Term Loans is no more
than  1/ 2 of 1% higher than the total yield for the existing Term Loans;
provided that, in determining the interest rate margins applicable to any
Incremental Term Loans and the existing Term Loans (x) any OID and upfront fees
(which shall be deemed to constitute like amounts of OID) but excluding any
arrangement, underwriting or similar fee paid to the Administrative Agent or the
Arrangers under any Incremental Term Loans and the existing Term Loans in the
initial primary syndication thereof shall be included and equated to interest
rate and (y) the excess of any Eurodollar

 

40



--------------------------------------------------------------------------------

Rate “floor” over three-month Eurodollar Rate and the excess of any ABR “floor”
over the ABR, in each case without duplication as of the date of drawing of such
Incremental Term Loans (disregarding such “floors” in determining the
three-month Eurodollar Rate and ABR on such date), shall be equated to interest
margin on the Incremental Term Loans, (iv) the Incremental Term Loans will rank
pari passu in right of payment and security with the existing Term Loans and
(v) to the extent the terms or documentation for Incremental Term Loans are not
consistent with the terms of the existing Term Loans (except to the extent
permitted by the foregoing clauses (i) through (iii)) they shall be reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loans and/or Incremental Revolving
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto without their
consent.

(c) Notwithstanding the foregoing, no Incremental Term Loan may be made and no
Incremental Revolving Commitment shall become effective under this Section 2.24
unless (i) on the date on which such Loan is made or the date of such
effectiveness and after giving effect to the Incremental Term Loans and/or
Incremental Revolving Loans requested to be made on such date, the conditions
set forth in Section 5.2 shall be satisfied and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) the Administrative Agent shall have
received board resolutions and other closing certificates and documentation as
may be required by the relevant Incremental Assumption Agreement which, to the
extent required, shall be consistent with the related documentation delivered on
the Closing Date under Section 5.1 and such additional documents and filings
(including amendments to the Mortgages and other Security Documents and title
endorsement bring downs) as the Administrative Agent may reasonably require to
assure that the Incremental Term Loans and/or Incremental Revolving Loans are
secured by the Collateral ratably with the existing Term Loans and Revolving
Loans, and (iii) the Borrower and its Subsidiaries would be in compliance on a
pro forma basis with the financial covenants set forth in Section 7.1 recomputed
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, after giving effect to such
Incremental Term Loans and/or Loans to be made as of such date under the
Incremental Revolving Commitment and the application of the proceeds therefrom
as if made and applied on such date.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Loans, when originally made,
are included in each borrowing of outstanding Term Loans or Revolving Loans on a
pro rata basis, that each Incremental Term Lender and each Incremental Revolving
Lender shall be included in the definitions of Required Lenders and Majority
Facility Lenders, and the Borrower agrees that Section 2.12 shall apply to any
conversion of Eurodollar Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing. For the avoidance of doubt, it is
understood that the Revolving Facility shall be increased in an amount equal to
the aggregate Incremental Revolving Commitments.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after

 

41



--------------------------------------------------------------------------------

giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars or another Acceptable Currency and (ii) expire no later than the earlier
of (x) the first anniversary of its date of issuance and (y) the date that is
five Business Days prior to the Revolving Termination Date; provided that
(1) any Letter of Credit may have an expiry date later than the date referred to
in clause (y) above if no later than the 30th day prior to the Revolving
Termination Date (or for any Letters of Credit issued after such date, the date
of issuance), the Borrower shall deposit in a cash collateral account opened by
the Administrative Agent an amount equal to 105% of the aggregate then undrawn
and unexpired amount of such Letters of Credit and (2) any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above (or, as long as the requirements under clause (1) are satisfied, the
first anniversary of the Revolving Termination Date)).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit hereunder issued hereunder on the Closing Date for the
account of the Borrower. Without limiting the foregoing (i) each such Existing
Letter of Credit shall be included in the calculation of the L/C Obligations,
(ii) all liabilities of the Borrower and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations and (iii) each
Lender shall have reimbursement obligations with respect to such Existing
Letters of Credit as provided in Section 3.4.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information reasonably relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
face amount of each Letter of Credit, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

42



--------------------------------------------------------------------------------

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of the draft so paid not later than 12:00 Noon, New York City time, on (i) the
Business Day that the Borrower receives notice of such

 

43



--------------------------------------------------------------------------------

draft, if such notice is received on such day prior to 10:00 A.M., New York City
time, or (ii) if clause (i) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice. Each such payment
shall be made to the Issuing Lender at its address for notices referred to
herein in Dollars and in immediately available funds. Notwithstanding the
foregoing, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with this Agreement that such payment be financed
with an ABR Loan Revolving Loan or a Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Revolving Loan or Swingline Loan, as
applicable. Interest shall be payable on any such amounts from the date on which
the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c). Borrower shall promptly
reimburse Issuing Lender for any taxes, fees, charges or other reasonable
out-of-pocket costs or expenses incurred by the Issuing Lender in connection
with the payment of a draft under a Letter of Credit which are then invoiced and
supported in reasonable detail.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of such Issuing Lender (as finally determined by a court
of competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

44



--------------------------------------------------------------------------------

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Cash Collateralization. If on any date the Dollar Equivalent of the L/C
Obligations exceeds the L/C Commitment, then the Borrower shall within three
Business Days after notice thereof from the Administrative Agent deposit in a
cash collateral account opened by the Administrative Agent an amount equal to
such excess plus accrued and unpaid interest thereon.

3.10 Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in a currency other than Dollars into an amount of Dollars based
upon the Exchange Rate.

(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from the L/C Participants pursuant to subsection
3.4 in respect of any Letter of Credit denominated in a currency other than
Dollars, the Issuing Lender shall convert the Borrower’s obligation under
subsection 3.4 to reimburse the Issuing Lender in such currency into an
obligation to reimburse the Issuing Lender in Dollars. The Dollar amount of the
reimbursement obligation of the Borrower and the L/C Participants shall be
computed by the Issuing Lender based upon the Exchange Rate in effect for the
day on which such conversion occurs.

3.11 Replacement of an Issuing Lender. An Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of such Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 3.3. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to include such successor or any previous Issuing
Lender, or such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Organization; Powers. The Borrower and each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

4.2 Authorization; Enforceability. The Transactions to be entered into by each
Loan Party are within such Loan Party’s powers and have been duly authorized by
all necessary action. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan

 

45



--------------------------------------------------------------------------------

Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

4.3 Governmental Approvals; No Conflicts. The Transactions (a) do not require
any material consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or the failure to obtain would not reasonably
be expected to have a Material Adverse Effect, (b) will not violate any
applicable law or regulation, the violation of which would reasonably be
expected to have a Material Adverse Effect, or the charter, by-laws or other
organizational documents of the Borrower or any other applicable Loan Party or
any order of any Governmental Authority, the violation of which would reasonably
be expected to have a Material Adverse Effect, (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon the Borrower or any other Loan Party or their assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any other
Loan Party, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any other Loan Party, except Liens created under
the Loan Documents and Liens permitted under Section 7.3.

4.4 Financial Condition. The Borrower has heretofore furnished or made available
to the Lenders (1) the audited consolidated balance sheet and statements of
income, stockholders equity and cash flows of the Borrower as of and for the
fiscal years ended May 31, 2008, May 31, 2009 and May 31, 2010, certified by its
chief financial officer, (2) the consolidated balance sheet and statements of
income, stockholders equity and cash flows of the Borrower as of and for the
fiscal quarters ended November 30, 2009, and February 28, 2010, (3) the pro
forma consolidated balance sheet of the Borrower and its Subsidiaries as at
May 31, 2010 previously delivered to the Administrative Agent (the “Pro Forma
Balance Sheet”) and a pro forma statement of operations for the twelve-month
period ending on May 31, 2010 previously delivered to the Administrative Agent
(the “Pro Forma Statement of Operations”), in each case prepared after giving
effect to the consummation of the Initial Share Repurchase and the Transactions.
Such financial statements described in clauses (1) - (2) of the preceding
sentence present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries, in each case, as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments. The Pro Forma Balance Sheet
and Pro Forma Statement of Operations present fairly, in all material respects,
the financial position and results of operations of the Borrower and its
consolidated Subsidiaries, on a pro forma basis after giving effect to the
consummation of the Transactions based upon good faith estimates and assumptions
believed to be reasonable at the time made, it being recognized by the Lenders
that such Pro Forma Balance Sheet and Pro Forma Statement of Operations may
differ from the projected results set forth therein by a material amount. Since
May 31, 2010, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
the financial statements referred to above or the notes thereto and except as
set forth in any periodic filing with the Securities and Exchange Commission by
the Borrower, after giving effect to the Transactions, none of the Borrower or
its Subsidiaries has, as of the Closing Date, any material contingent
liabilities or material unrealized losses except as evidenced by the Loan
Documents.

4.5 Properties. (a) The Borrower and each other Loan Party has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except for exceptions to coverage
described in a mortgage policy, title insurance or survey accepted by the
Administrative Agent, and none of such property is subject to any Lien except as
permitted by Section 7.3.

 

46



--------------------------------------------------------------------------------

(b) The Borrower and each other Loan Party owns, is licensed to use, or
possesses the right to use all Intellectual Property reasonably necessary to the
conduct of its business, and the use thereof by the Borrower and each other Loan
Party does not infringe upon the rights of any other Person, except for any such
infringements that could not reasonably be expected to result in a Material
Adverse Effect.

4.6 Litigation and Environmental Matters. (a) Except as set forth on Schedule
4.6 attached to the Disclosure Statement, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
any Borrower or any other Loan Party (i) which would reasonably be expected to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.

(b) Except with respect to any other matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability, (iv) knows of any basis for any Environmental Liability
or (v) has failed to properly dispose of all Hazardous Materials. No Hazardous
Materials have been released at any site or facility owned, controlled or
operated by any Borrower or any other Loan Party, or by any Borrower or any
other Loan Party at any other location, which would reasonably be expected to
result in a Material Adverse Effect.

4.7 Compliance with Laws. The Borrower and each other Loan Party is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

4.8 Investment Company Status. Neither the Borrower nor any other Loan Party is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

4.9 Taxes. The Borrower and each other Loan Party have timely filed or caused to
be filed all material Tax returns and reports required to have been filed and
have paid or caused to be paid all material Taxes required to have been paid by
it pursuant to such tax returns and reports, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such other Loan Party, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

4.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each of such cases so as to cause a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------

4.11 Disclosure. No statement or information contained in this Agreement, any
other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement (in each case, other than projections and pro
form financial information and information of a general economic or industry
specific nature), furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein, taken as a whole, in the light of the circumstances under
with they were made not materially misleading. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time such projections and pro forma financial information
are furnished, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

4.12 Subsidiaries. As of the date of this Agreement, the Borrower has no
Subsidiaries other than as set forth on Schedule 4.12 attached to the Disclosure
Statement. As of the date of this Agreement, the Borrower owns, directly or
indirectly, the stated percentage of the issued and outstanding Capital Stock in
and to each Subsidiary listed on Schedule 4.12 attached to the Disclosure
Statement.

4.13 Insurance. As of the Closing Date, all premiums due in respect of all
material insurance policies maintained by the Borrower have been paid.

4.14 Labor Matters. As of the Closing Date, there are no strikes, lockouts or
slowdowns against the Borrower pending or, to the knowledge of the Borrower,
threatened. The hours worked by and payments made to employees of each Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except where any such violation could not reasonably be expected to have a
Material Adverse Effect. All material payments due from the Borrower, or for
which any claim may be made against the Borrower, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower except where such non
payment could not reasonably be expected to have a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower is bound.

4.15 Solvency. Immediately after the consummation of the Transactions to occur
on the Closing Date and immediately following the making of each Loan made on
the Closing Date and after giving effect to the application of the proceeds of
such Loans, (a) the assets of the Loan Parties on a consolidated basis, at a
“fair valuation”, will exceed the amount of their aggregate “liabilities”
“contingent or otherwise”, as such quoted terms are generally determined in
accordance with applicable federal laws governing determinations of insolvency
of debtors; (b) the “present fair saleable value” of the aggregate assets of the
Loan Parties on a consolidated basis will be greater than “the amount that will
be required to pay the probable liability” of the Loan Parties on their
aggregate “existing debts as such debts become absolute and matured”, as such
quoted terms are generally determined in accordance with the applicable federal
laws governing determinations of the insolvency of debtors; (c) the Loan Parties
on a consolidated basis will be able to pay their aggregate debts as they become
due; and (d) the remaining assets of the Loan Parties on a consolidated basis
will not be “unreasonably small” nor constitute “unreasonably small capital” in
relation to the business or transactions in which they are engaged or are about
to engage as of the Closing Date, as such quoted terms are generally determined
in accordance with

 

48



--------------------------------------------------------------------------------

applicable federal laws governing determinations of insolvency of debtors. For
purposes of this Section 4.15, (a) “debt” means liability on a “claim” and
(b) “claim” means any (1) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(2) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

4.16 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

4.17 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Share Repurchases and to pay fees and expenses related to the
Share Repurchases, the Share Exchange Transactions, the Permitted Eclipsys
Acquisition and the Transactions. The proceeds of the Revolving Loans and the
Swingline Loans, and the Letters of Credit, shall be used to finance a portion
of the Share Repurchases, the Permitted Eclipsys Acquisition and Transactions
and to pay fees and expenses related to the Share Repurchases, the Share
Exchange Transactions, the Permitted Eclipsys Acquisition and Transactions and
for working capital needs and general corporate purposes (including the
financing of Permitted Acquisitions).

4.18 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Guarantee and Collateral Agreement a
security interest in which may be perfected by the filing of a financing
statement, when financing statements and filings of short form agreements in
respect of registered and applied for intellectual property owned by each Loan
Party in appropriate form are filed in the appropriate offices with the
requisite fee, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), prior
and superior in right to any other Person except (i) with respect to Pledged
Stock, nonconsensual Liens arising as a matter of law and (ii) in each other
case Liens permitted by Section 7.3.

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Secured Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except Liens permitted by
Section 7.3).

 

49



--------------------------------------------------------------------------------

4.19 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

4.20 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Misys Agreement and all material documents
delivered in connection therewith as of the date hereof, including any
amendments, supplements or modifications with respect to any of the foregoing as
of the date hereof.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A
attached to the Disclosure Statement, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor
and (iii) an Acknowledgement and Consent in the form attached to the Guarantee
and Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.

(b) Misys Separation. The Misys Agreement and related documentation required
pursuant to the Misys Agreement to be executed on or prior to the date of the
Initial Share Repurchase (the “Misys Separation Documentation”) shall have been
executed on terms reasonably satisfactory to the Arrangers (the review of which
shall be conducted and concluded promptly and without the intent to hinder or
delay), and no provision thereof shall have been waived, amended, supplemented
or otherwise modified in any respect that is material and adverse to the Lenders
without approval of the Arrangers, it being agreed that the draft Misys
Agreement and each of the Exhibits thereto provided to the Arrangers on June 9,
2010 shall be reasonably satisfactory. The Initial Share Repurchase shall have
been consummated, or substantially simultaneously with the initial borrowing
under the Facilities shall be consummated, in accordance with the terms of the
Misys Separation Documentation without material waiver, amendment, supplement or
modification thereof, except as approved by the Arrangers (the review of which
shall be conducted and concluded promptly and without the intent to hinder or
delay).

(c) Existing Indebtedness. All of the existing indebtedness of the Borrower and
its subsidiaries under the Existing Credit Agreement shall have been repaid in
full (or, in the case of letters of credit issued thereunder, deemed to be
issued pursuant to this Agreement, terminated, cash collateralized or otherwise
supported with Letters of Credit issued pursuant to this Credit Agreement).

(d) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses required to be paid for
which invoices have been presented not less than one business day prior to the
Closing Date.

 

50



--------------------------------------------------------------------------------

(e) Approvals. All governmental and third party approvals necessary to
consummate the Transactions and the Initial Share Repurchase (including
shareholder approvals) shall have been obtained and shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on the Transactions
and the Initial Share Repurchase or the financing thereof.

(f) Financial Statements. The Borrower shall have delivered to the
Administrative Agent (i) audited consolidated financial statements of the
Borrower for the two most recent fiscal years as to which such financial
statements are available and (ii) unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.

(g) Pro Forma Balance Sheet; Pro Forma Statement of Operations. The Borrower
shall have delivered to the Administrative Agent the Pro Forma Balance Sheet and
the Pro Forma Statement of Operations.

(h) Ratings. The Borrower shall have used commercially reasonable efforts to
receive a corporate credit rating of the Borrower from each of Standard & Poor’s
Financial Services LLC and Moody’s Investors Service, Inc.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent bring down lien search in each relevant jurisdiction with respect to the
Borrower and the Subsidiary Guarantors, and such search shall reveal no Liens on
any of the Collateral except for Liens permitted by Section 7.3, Liens to be
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Administrative Agent and Liens disclosed in the lien search
results delivered to the Administrative Agent prior to the date of execution of
the commitment letter with the Arrangers.

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower (or, at
the Borrower’s option, a solvency opinion from an independent investment bank or
valuation firm of nationally recognized standing) that shall document the
solvency of the Borrower and its Subsidiaries (on a going concern and
consolidated basis) after giving effect to the Transactions and the Initial
Share Repurchase.

(k) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(l) Legal Opinions. (i) The Administrative Agent shall have received the
following legal opinions:

 

  i. the legal opinion of Vedder Price P.C., counsel to the Borrower and its
Subsidiaries, in form and substance reasonably acceptable to the Administrative
Agent;

 

51



--------------------------------------------------------------------------------

  ii. the legal opinion of general counsel of the Borrower and its Subsidiaries,
in form and substance reasonably acceptable to Administrative Agent; and

 

  iii. the legal opinion such other special and local counsel as may be
reasonably required by the Administrative Agent.

(m) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation; provided that, such documents do not include and
there shall be no requirement to provide as of the Closing Date (i) lockbox
arrangements or control agreements relating bank or security accounts or
(ii) mortgages or other means of perfection or control other than through means
of the filing of an initial financing statement under the Uniform Commercial
Code or as described in Section 5.1(m).

(o) Other Information. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

(p) Total Leverage Ratio. The Total Leverage Ratio, calculated to give pro forma
effect to the Permitted Eclipsys Acquisition if the Permitted Eclipsys
Acquisition closes substantially simultaneously with or before the Closing Date,
shall not exceed 4.0 to 1.0, and the Borrower shall have provided reasonably
satisfactory support for such calculation.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

52



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (for distribution
to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and absence of
footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Notwithstanding the foregoing, with
respect to any prior period reporting and reporting required in connection with
a change of fiscal year, such reporting shall be prepared in accordance with the
applicable SEC reporting requirements.

6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to each Lender) (or, in the case of clause (g), to the relevant
Lender):

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as

 

53



--------------------------------------------------------------------------------

of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any Intellectual Property acquired
by any Loan Party and which is applied for or registered with the U.S. Patent
and Trademark Office, U.S. Copyright Office or analogous office of a foreign
jurisdiction and (3) a description of any Person that has become a Group Member,
in each case since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Closing Date);

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”);

(d) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Misys Documentation;

(e) except to the extent made publicly available, within 5 Business Days after
the same are sent, copies of all financial statements and reports that the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within 5 Business Days after the same are filed, copies
of all financial statements and reports that the Borrower may make to, or file
with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the relevant Group
Member or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its material Tax
obligations, except where the amount or validity thereof is being or will be
timely contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.

6.4 Maintenance of Existence; Compliance. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names, in each case material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation,

 

54



--------------------------------------------------------------------------------

liquidation or dissolution permitted under Section 7.4 or any sale, transfer or
disposition permitted under Section 7.5; provided, further, that neither the
Borrower nor any of its Subsidiaries shall be required to preserve any right or
franchise if the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower, such Subsidiary
or the Lenders.

6.5 Maintenance of Property; Insurance. (a) Keep and maintain all property
material to the conduct of its business in good working order and condition,
casualty and ordinary wear and tear excepted, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (b) maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations; provided, however, that the Borrower and its Subsidiaries may
self-insure to the extent it determines in its good faith reasonable business
judgment that such insurance is consistent with prudent business practices.
Unless required by applicable laws, neither the Borrower nor any Loan Party
shall be required to maintain worker’s compensation insurance so long as the
Borrower or such Loan Party maintains non-subscriber employer’s liability
insurance in such amounts (with no greater risk retention) as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations. The Borrower will furnish
to the Lenders, upon request of the Administrative Agent or any Lender,
information in reasonable detail as to the insurance so maintained.

6.6 Compliance with Laws. Cause each other Loan Party to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.

6.7 Inspection of Property; Books and Records; Discussions. Keep proper books of
record and account in which full, true and correct entries are made of all
material dealings and transactions in relation to its business and activities.
The Borrower will, and will cause each other Loan Party to, permit any
representatives designated by the Administrative Agent or by any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants; provided, that
representatives of the Borrower shall have the opportunity to be present at any
meeting with its independent accountants, all at such reasonable times and as
often as reasonably requested; provided, further, that unless (x) a Default has
occurred and is continuing or (y) the Administrative Agent reasonably believes
an event has occurred that has a Material Adverse Effect, (i) the Lenders shall
coordinate the timing of their inspections with the Administrative Agent and
provide reasonable notice thereof, (ii) such inspections shall be limited to
once during any calendar year for the Administrative Agent and each other Lender
and (iii) neither the Borrower nor any of its Subsidiaries shall be required to
pay or reimburse any costs and expenses incurred by any Lender (other than the
Administrative Agent) in connection with the exercise of such rights.

6.8 Notices. Promptly after obtaining knowledge thereof give notice to the
Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any other Group Member that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

55



--------------------------------------------------------------------------------

(c) an ERISA Event, as soon as possible and in any event within 10 days after
the Borrower knows or has reason to know thereof; and

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws. (a) Comply in all respects with, and ensure compliance
in all respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except in each case where
such failure to comply or maintain would not reasonably be expected to result in
a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except where the failure
to so conduct, complete or comply would not reasonably be expected to have a
Material Adverse Effect.

6.10 Additional Collateral, etc. (a) With respect to any property having a value
of at least $5,000,000 acquired after the Closing Date by any Group Member
(other than (1) Excluded Property, (2) any property described in paragraph (b),
(c) or (d) below, (3) any property subject to a Lien expressly permitted by
Section 7.3(m) and (4) property acquired by any Foreign Subsidiary) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien (except to the extent such property is not required to be
subject to a perfected Lien under the terms of the Security Documents due to an
explicit exception or applicable threshold amount thereunder), Borrower shall
notify Administrative Agent within the time period specified by the Security
Documents or, if no such time period is specified, Borrower shall promptly
notify the Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions reasonably necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property (subject to any Lien permitted
pursuant to Section 7.3), including the filing of appropriate Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 or otherwise not
constituting Excluded Property acquired after the Closing Date by any Group
Member (other than (x) any such real property subject to a Lien expressly
permitted by Section 7.3(m) or (p) and (y) real property acquired by any Foreign
Subsidiary), promptly (i) execute and deliver a first priority Mortgage (subject
to any Lien permitted pursuant to Section 7.3), in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such

 

56



--------------------------------------------------------------------------------

real property, (ii) if requested by the Administrative Agent, provide the
Secured Parties with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent, (iii) deliver notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each
Group Member relating thereto, together with evidence of flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, in form and substance reasonably satisfactory to the Administrative
Agent and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(c) With respect to any new Material Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Material Subsidiary that is owned by any Group Member
(subject only to non-consensual Liens arising by operation of law), (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Material
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions reasonably necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Material Subsidiary (subject only to Liens
permitted under Section 7.3), including the filing of appropriate Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Material Subsidiary, substantially in the form of
Exhibit C, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d) With respect to any new Foreign Subsidiary that is a Material Subsidiary
created or acquired after the Closing Date by any Group Member (other than by
any Group Member that is a Foreign Subsidiary), and to the extent relevant and
legally permissible to do so, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest (subject only to non-consensual Liens arising by
operation of law) in the Capital Stock of such new Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be reasonably necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

57



--------------------------------------------------------------------------------

6.11 Retirement of Repurchased Stock. Promptly retire any Capital Stock of the
Borrower repurchased in the Share Repurchases to the extent the Share
Repurchases are financed with the proceeds of the Loans.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Total Leverage Ratio. Permit the Total Leverage Ratio as at the last day of
any period of four consecutive fiscal quarters of the Borrower ending with (or
most recently ended prior to in the event such period does not end with) any
quarter set forth below to exceed the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter

   Total
Leverage Ratio

December 31, 2010 through March 31, 2011

   4.00 to 1.0

June 30, 2011 through September 30, 2011

   3.75 to 1.0

December 31, 2011 through June 30, 2012

   3.50 to 1.0

September 30, 2012 and thereafter

   3.00 to 1.0

; provided that the ratio set forth in the table above shall instead be 3.00 to
1.0 for any fiscal quarter after consummation of the Permitted Eclipsys
Acquisition.

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any period
of four consecutive fiscal quarters of the Borrower ending with (or most
recently ended prior to in the event such period does not end with) any quarter
set forth below to be less than the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter

   Interest
Coverage Ratio

December 31, 2010 through June 30, 2011

   3.50 to 1.0

September 30, 2011 through June 30, 2012

   3.75 to 1.0

September 30, 2012 and thereafter

   4.00 to 1.0

; provided, that (i) for the purposes of determining the ratio described above
for the fiscal quarters of the Borrower ending (or most recently ended prior to
in the event such period does not end with) December 31, 2010, March 31, 2011
and June 30, 2011, Interest Expense for the relevant period shall be deemed to
equal Interest Expense for such fiscal quarter (and, in the case of the latter
two such determinations, each previous fiscal quarter commencing after the
Closing Date) multiplied by 4, 2 and 4/3, respectively and (ii) the ratio set
forth in the table above shall instead be 4.50 to 1.0 for any fiscal quarter
after consummation of the Permitted Eclipsys Acquisition.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

58



--------------------------------------------------------------------------------

(b) Indebtedness of (i) any Loan Party to any Subsidiary, (ii) any Subsidiary
that is not a Loan Party to any other Subsidiary that is not a Loan Party and
(iii) Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party
provided that the loan or advance is permitted by Section 7.8;

(c) Guarantee Obligations by (i) any Group Member of the obligations of any Loan
Party, (ii) any Subsidiary that is not a Loan Party of the obligations of any
other Subsidiary that is not a Loan Party, and (iii) any Loan Party of
obligations of any Subsidiary that is not a Loan Party provided that such
Guarantee Obligations are permitted by Section 7.8;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
attached to the Disclosure Statement and any refinancings, refundings, renewals
or extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(m) in an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding;

(f) unsecured Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$50,000,000 at any one time outstanding; provided that (i) the Borrower is in
compliance with Section 7.1, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available and using Indebtedness as of the date of, and after giving effect to,
such Indebtedness and (ii) such Indebtedness has a final maturity date that is
at least 91 days after the later of the Revolving Termination Date and the final
maturity date of the Term Loans;

(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof
in connection with the Permitted Eclipsys Acquisition, a Permitted Acquisition
or otherwise which exists at the time such Person becomes a Subsidiary or is
refinanced in contemplation of or in connection with such Person becoming a
Subsidiary, and Indebtedness of the Borrower or any Subsidiary in the form of
any deferred purchase price or post closing obligation in connection with a
Permitted Acquisition; provided that, the aggregate principal amount of
Indebtedness permitted by this clause (g) shall not exceed $25,000,000 at any
time outstanding;

(h) Guarantee Obligations of the Borrower or any other Loan Party in connection
with customer financing programs, provided that (i) the Guarantee Obligation
shall not exceed the amount received by the Loan Party under the financing
program or owed to the Loan Party by the customer and (ii) the aggregate amount
of all obligations guaranteed at any point in time shall not exceed $5,000,000;
and

(i) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$15,000,000 at any one time outstanding.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes, fees, assessments or governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

59



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of the Borrower or any of its Subsidiaries;

(d) pledges or deposits to secure the performance of tenders, government
contracts, bids, trade contracts (other than for borrowed money), licenses,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8;

(f) rights of set-off of banks or lenders in the ordinary course of banking
arrangements;

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries, and Liens or
exceptions to coverage described in a mortgage policy, title insurance or survey
accepted by Administrative Agent;

(h) any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the rights, benefits
or privileges of such lease or licensing agreement, as the case may be;

(i) Liens in favor of payor financial institutions having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary on deposit with or in possession of such financial
institution;

(j) leases or licenses of intellectual property or other assets granted by the
Borrower or any Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Borrower or any Subsidiary;

(k) the filing of UCC financing statements solely as a precautionary measure in
connection with any transaction not prohibited hereunder;

(l) Liens in existence on the date hereof listed on Schedule 7.3(l) attached to
the Disclosure Statement, securing Indebtedness permitted by Section 7.2(d),
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

 

60



--------------------------------------------------------------------------------

(m) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(n) Liens created pursuant to the Security Documents;

(o) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(p) any Lien (i) existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary and (ii) on cash collateral securing letter of
credit obligations, swap agreement obligations, or other banking product
obligations of a Person that becomes a Subsidiary after the date of this
Agreement, provided that (A) such Lien described in clause (i) is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as applicable, and any refinancing, refunding,
renewals, or extensions thereof (without increasing, or shorting the maturing
of, the principal amount thereof);

(q) Liens securing (i) obligations under performance bonds, surety bonds and
letter of credit obligations to provide security for worker’s compensation
claims and (ii) obligations in respect of bank overdrafts not more than five
Business Days overdue, in each case, incurred in the ordinary course of
business; and

(r) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $20,000,000 at any one time.

7.4 Fundamental Changes. Effect any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower (i) may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) that is not a Loan Party may be merged or consolidated with any other
Subsidiary that is not a Loan Party;

(b) any Subsidiary of the Borrower (i) may Dispose of any or all of its assets
to any Loan Party (upon voluntary liquidation or otherwise) or (ii) that is not
a Loan Party may Dispose of any or all of its assets to any other Subsidiary
that is not a Loan Party;

(c) any Disposition permitted by Section 7.5;

 

61



--------------------------------------------------------------------------------

(d) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(e) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(f) the Borrower and its Subsidiaries may consummate the Share Exchange
Transactions.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) sales of inventory, used or surplus equipment in the ordinary course of
business;

(b) Dispositions of used, damaged, worn out, obsolete or surplus property by the
Borrower or any Subsidiary in the ordinary course of business and the
abandonment or other Disposition of intellectual property, in each case as
determined by the Borrower or such Subsidiary in its reasonable judgment to be
no longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

(c) sales, transfers, issuances and dispositions by (i) any Subsidiary to any
Loan Party, and (ii) a Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;

(d) leases of real or personal property in the ordinary course of business;

(e) Investments and other transactions in compliance with Section 7.4 or
Section 7.8;

(f) Dispositions of cash and Cash Equivalents and inventory and goods held for
sale in the ordinary course of business;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) leases, subleases, assignments, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Subsidiaries;

(i) transfers of property subject to Recovery Events upon receipt of the Net
Cash Proceeds of such Recovery Event;

(j) Restricted Payments permitted by Section 7.6;

(k) Dispositions of auction rate securities acquired by Eclipsys or its
Subsidiaries prior to the date of this Agreement; and

(l) other Dispositions; provided that (i) the aggregate revenues in respect of
any such Disposition, calculated in the aggregate with the aggregate revenues of
all other Dispositions made in accordance with this clause (l) during the
preceding four fiscal quarters of the Borrower, does not exceed 25% of total
revenues of the Borrower and its Subsidiaries taken as a whole for

 

62



--------------------------------------------------------------------------------

the four fiscal quarter period ending immediately prior to the consummation of
such Disposition, (ii) no Default or Event of Default shall occur or shall
reasonably be expected to occur with respect to any Disposition proposed to be
consummated pursuant to this clause (l) by virtue of any reduction in the total
revenues of the Borrower and its Subsidiaries, (iii) the Disposition shall be
made to unaffiliated third parties for fair value and for cash consideration of
not less than 70% of the value of the asset disposed and (iv) the Net Cash
Proceeds of any Disposition pursuant to this Section 7.5(l) shall be applied to
prepay the Term Loans in accordance with, and to the extent required by,
Section 2.11(b).

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property of any Group Member (collectively,
“Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to any Loan Party and any
Subsidiary that is not a Loan Party may make Restricted Payments to the Group
Member that is its parent company;

(b) the Borrower may make the Share Repurchases, and Borrower and its
Subsidiaries may complete the Share Exchange Transactions;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
equity compensation plans, employee stock purchase plans or other benefit plans
for management employees, members of the board of directors or consultants of
the Borrower and its Subsidiaries provided that the aggregate amount of
Restricted Payments made in cash under this clause (c) shall not exceed
$10,000,000 in any fiscal year of the Borrower or $25,000,000 in the aggregate;

(d) the Borrower may make Restricted Payments if (i) prior to and after giving
effect to the Restricted Payment, the Total Leverage Ratio, recomputed as at the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available and using Indebtedness as of the date of, and
after giving effect to, such Restricted Payment, is less than 1.75 to 1.0 and
(ii) no Default or Event of Default has occurred and is continuing or would
result from such Restricted Payment; and

(e) the Borrower may make Restricted Payments in an aggregate amount not in
excess of $25,000,000; provided that (i) the Borrower is in compliance with
Section 7.1, recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such Restricted
Payment and (ii) no Default or Event of Default has occurred and is continuing
or would result from such Restricted Payment.

7.7 Reserved.

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other similar investment in, any Person (all of
the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(b) investments in cash or Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any one time
outstanding;

(e) the Permitted Eclipsys Acquisition, the Share Repurchases and Share Exchange
Transactions;

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

(g) investments in existence on the date of this Agreement and described in
Schedule 7.8(g) attached to the Disclosure Statement;

(h) capital contributions, contributions in exchange for Capital Stock or
similar investments by the Borrower and its Subsidiaries in Capital Stock in
their respective Subsidiaries, provided that (i) the additional aggregate amount
(valued at cost) of such investments by Loan Parties in Subsidiaries that are
not Loan Parties (together with additional intercompany loans and advances
permitted under the proviso to Section 7.8(i)) during any fiscal year shall not
exceed $15,000,000 (excluding any such investments made prior to the date of
this Agreement) and (ii) no Event of Default is then existing or would be caused
by such investment;

(i) loans or advances of money by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (i) the
additional aggregate amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with additional investments
permitted under the proviso to Section 7.8(h)) during any fiscal year shall not
exceed $15,000,000 (excluding any such investments made prior to the date of
this Agreement) and (ii) no Event of Default is then existing or would be caused
by such loan or advance;

(j) Guarantee Obligations incurred by the Borrower for the benefit of any
Subsidiary or by any Subsidiary for the benefit of the Borrower or any other
Subsidiary, provided that (i) the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties that is guaranteed by any Loan Party
shall not exceed $20,000,000 at any time outstanding and (ii) no Event of
Default is then existing or would be caused by the incurrence of such Guarantee
Obligation;

(k) Permitted Acquisitions;

(l) Investments consisting of stock, obligations, securities or other property
received in settlement of accounts receivable (created in the ordinary course of
business) from bankrupt obligors;

(m) to the extent deemed to be an Investment, Swap Agreements permitted by
Section 7.12;

 

64



--------------------------------------------------------------------------------

(n) Investments consisting of non-cash consideration received in connection with
any Disposition permitted by Section 7.5;

(o) guarantee obligations of the Borrower or any Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(p) investments of any Person that becomes a Subsidiary after the date hereof in
connection with the Permitted Eclipsys Acquisition, a Permitted Acquisition or
otherwise which exists at the time such Person becomes a Subsidiary; and

(q) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $25,000,000 during the term of this Agreement.

7.9 Optional Payments and Modifications of Certain Debt Instruments. Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any subordinated Indebtedness.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; provided that, transactions among the Group Members (and no other
Affiliate) may be more favorable to a Loan Party, (b) transactions between or
among the Borrower and any Loan Party not involving any other Affiliate,
(c) transactions described on Schedule 7.10 attached to the Disclosure
Statement, (d) any Affiliate who is an individual may serve as director,
officer, employee or consultant of the Borrower or any of its Subsidiaries and
may receive reasonable compensation and indemnification and expense
reimbursement (including pursuant to plans or policies approved by the board of
directors of the Borrower) for his or her services in such capacity, (e) the
Borrower or any of its Subsidiaries may enter into nonexclusive licenses of
patents, copyrights, trademarks, trade secrets and other intellectual property
with the Borrower or any of its Subsidiaries, (f) transactions permitted by
Sections 7.2(b) or (c), Sections 7.4(a) or (b) or Section 7.5(c), Restricted
Payments permitted by Section 7.6 and any Investment, Loan, advance or guarantee
obligation permitted by clauses (e), (g), (h), (i), (j), (o) or (p) of
Section 7.8, (g) any transaction with an Affiliate referred to in or
contemplated by the Misys Documentation or the Misys Separation Documentation
including, without limitation, under any transition services agreement;
(h) sales of common stock of the Borrower to Affiliates of the Borrower not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith and (i) any transaction with an
Affiliate where the only consideration paid by any Loan Party is common stock of
the Borrower.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

 

65



--------------------------------------------------------------------------------

7.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
(a) any Subsidiary of the Borrower to (A) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
the Borrower or any other Subsidiary of the Borrower, (B) make loans or advances
to, or other Investments in, the Borrower or any other Subsidiary of the
Borrower or (C) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, or (b) any Loan Party to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary, (iii) restrictions, limitations,
conditions and prohibitions under or imposed by any indenture, agreement,
instrument or other contractual arrangement in effect on the date hereof
(including this Agreement) and any similar indentures, agreements or instruments
to the extent such restrictions, limitations, conditions and prohibitions are no
more restrictive, taken as a whole, than those set forth in such existing
indentures, agreements or instruments (including this Agreement), (iv) any
restrictions consisting of customary provisions contained in leases, licenses
and joint ventures and other agreements, (v) prohibitions or conditions under
applicable law, rule or regulation, (vi) any agreement or instrument in effect
at the time a Person first became a Subsidiary of the Borrower or the date such
agreement or instrument is otherwise assumed by the Borrower or any of its
Subsidiaries, so long as such agreement or instrument was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower or such
assumption, (vii) customary provisions in organizational documents, asset sale
and stock sale agreements and other similar agreements that restrict the
transfer of, or Liens on, ownership interests in any partnership, limited
liability company or similar Person, (viii) in the case of any joint venture
which is not a Loan Party in respect of any matters referred to above,
restrictions in such Person’s organizational documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Capital
Stock of or property held in the subject joint venture or other entity, (ix) any
prohibition or limitation that restricted subletting or assignment of, or Lien
on, leasehold interests contained in any lease or sublease governing a leasehold
interest of the Borrower or a Subsidiary, (x) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby to
the extent any prohibition or limitation restricts Liens on the assets financed
thereby, (xi) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords or customers under contracts entered into in the ordinary
course of business, (xii) any instrument governing Indebtedness assumed in
connection with the Permitted Eclipsys Acquisition and any Permitted Acquisition
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired or (xiii) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents or the contracts, instruments or obligations referred to in
clauses (vi) or (xii) above, provided that the encumbrance or restriction under
such amendment or refinancing is no less favorable to the Lenders than that
which existed under the contract, investment or obligation that has been amended
or refinanced and was permitted under clause (vi) above.

7.14 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

7.15 Amendments to Misys Documents. (a) Amend, supplement or otherwise modify
(pursuant to a waiver or otherwise) the terms and conditions of the Misys
Documentation except for any such amendment, supplement or modification that
(i) becomes effective after the Closing Date and (ii) could not reasonably be
expected to have a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

7.16 Business; Liabilities; Assets of Certain Subsidiaries.

(a) Permit Newco (i) to conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(x) those incidental to its ownership of the Capital Stock of the Borrower or
any transactions expressly contemplated in the Misys Documentation, (y) the
maintenance of its corporate existence and (z) legal, tax and accounting
matters, (ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations with respect to its Capital Stock
and (z) as expressly contemplated in the Misys Documentation and contingent
liabilities in connection therewith, or (iii) own, lease, manage or otherwise
operate any properties or assets (including cash and cash equivalents) other
than the ownership of shares of Capital Stock of the Borrower and any assets
incidental thereto.

(b) Permit any Excluded Domestic Subsidiary (i) to conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
material business or operations other than (x) those incidental to its ownership
of the Capital Stock of Foreign Subsidiaries, (y) the maintenance of its
corporate existence and (z) legal, tax and accounting matters, (ii) incur,
create, assume or suffer to exist any Indebtedness or other material liabilities
or financial obligations, except (x) nonconsensual obligations imposed by
operation of law and liabilities related to legal, tax and accounting matters
and (y) obligations under the Loan Documents, Specified Swap Agreements and
Specified Cash Management Agreements, or (iii) own, lease, manage or otherwise
operate any material properties or assets (including cash and cash equivalents)
other than the ownership of shares of Capital Stock of Foreign Subsidiaries and
any assets incidental thereto; provided that, (1) the foregoing shall not
prohibit any Excluded Domestic Subsidiary from engaging in the intercompany
transactions referenced in Section 7.10(f) related to the provision of funds
between or among the Group Members, and (2) Eclipsys International Holdings, LLC
shall be permitted to maintain letters of credit payable in foreign currency
issued for its benefit or the benefit of its Subsidiaries and cash in an amount
sufficient to collateralize such letters of credit.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4 (with respect to the
Borrower’s existence only), Section 6.8(a) or Section 7 of this Agreement or
Section 5.5 of the Guarantee and Collateral Agreement; or

 

67



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $20,000,000 or more; or

(f) (i) Borrower or any Material Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets; or (ii) there
shall be commenced against Borrower or any Material Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against Borrower or any Material Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Borrower or any
Material Subsidiary shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) Borrower or any Material Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) or Borrower or any Material
Subsidiary shall make a general assignment for the benefit of its creditors; or

(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan(s), (iv) any Loan Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed

 

68



--------------------------------------------------------------------------------

Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to result in a Material Adverse Effect;
or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability of $20,000,000 or more (provided, that
any such amount shall be calculated after deducting from the sum so payable any
amount of such judgment or order that is covered by a valid and binding policy
of insurance in favor of the Borrower or such Subsidiary), and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

(i) any of the Guarantee and Collateral Agreement or the Mortgages (if any)
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert, or any Lien created by any
of the Guarantee and Collateral Agreement or the Mortgages (if any) shall cease
to be enforceable and of the same effect and priority (other than with respect
to Liens permitted by Section 7.3) purported to be created thereby (other than
due to a perfection defect arising solely from the failure of the Administrative
Agent to maintain possessory Collateral or failure of the Administrative Agent
to file or maintain a financing statement unless caused by the failure of any
Group Member to perform its obligations under the Loan Documents); or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) a Change in Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of

 

69



--------------------------------------------------------------------------------

Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.

 

70



--------------------------------------------------------------------------------

The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or

 

71



--------------------------------------------------------------------------------

disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agent and Syndication Agent. The Arrangers, the Documentation
Agent and the Syndication Agent shall not have any duties or responsibilities
hereunder or any other Loan Document in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such

 

72



--------------------------------------------------------------------------------

instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected
Facility) and (y) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; (iv) amend, modify or waive any provision of Sections
2.17(a), (b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby; (v) reduce the amount of Net Cash Proceeds or Excess Cash Flow
required to be applied to prepay Term Loans under this Agreement without the
written consent of the Majority Facility Lenders with respect to the Term
Facility; (vi) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (vii) amend, modify or waive any provision of
Section 9 or any other provision of any Loan Document that affects the
Administrative Agent without the written consent of the Administrative Agent;
(viii) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swingline Lender; (ix) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender or
(x) amend, modify or waive any provision of Section 2.23 without the written
consent of the Administrative Agent, the Swingline Lender and the Issuing Bank.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. If an
amendment, waiver or modification requires the written consent of all Lenders, a
Defaulting Lender’s vote shall not be included except (i) such Defaulting
Lender’s Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, Loans or L/C
Obligations may not be reduced or excused (except as otherwise provided herein)
or the scheduled date of payment may not be postponed as to such Defaulting
Lender without such Defaulting Lender’s consent. In the case of any waiver, the
Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

73



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Replaced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:   

222 Merchandise Mart, Suite 2024

Chicago, Illinois 60654

Attention: William J. Davis

Telecopy: (312) 506-1208

Telephone: (312) 506-1211

Administrative Agent:   

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60603

Attention: Krys J. Szremski

Telecopy: (312) 377-0185

Telephone: (312) 325-3227

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

74



--------------------------------------------------------------------------------

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Arrangers for all reasonable out-of-pocket expenses
of the Administrative Agent and Arrangers incurred in connection with the
syndication of the Facilities and the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable and documented fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Arrangers and, if necessary, one local counsel in any applicable
jurisdiction (and, in the case of a conflict of interest, one additional counsel
per affected party and any specialist counsel, if reasonably necessary), and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent and (c) to pay, indemnify, and hold
each Lender, each Arranger, each Agent and their respective officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Indemnitee or
(ii) from a material breach by the relevant Indemnitee of the express
contractual obligations under the Loan Documents pursuant to a claim made by the
Borrower. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to William J. Davis (Telephone No. (312)
506-1211) (Telecopy No. (312) 506-1208), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.

 

75



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person;

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an affiliate of a
Lender or an Approved Fund; and

(C) the Issuing Lender (such consent not to be unreasonably withheld), provided
that no consent of the Issuing Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of the Revolving Facility or $1,000,000 in the case of
the Term Facility unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 

76



--------------------------------------------------------------------------------

(D) none of the Borrower or any of its Subsidiaries or Affiliates may be an
Assignee; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective Assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations (C) none of the
Borrower or any of its Subsidiaries or Affiliates may be a Participant, and
(D) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any

 

77



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits, and subject to the
burdens, of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive (under such Sections and taking into account the portion of the Loan
represented by such participation) with respect to the participation sold to
such Participant except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation. In no event shall any Participant that is a
Non-U.S. Lender be entitled to any benefits of Section 2.19 unless such
Participant complies with Section 2.19(e). Any Participant that makes a claim
under Section 2.18 or Section 2.19 shall also be subject to Section 2.21 and
Section 2.22 as fully as if it were a Lender hereunder.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a

 

78



--------------------------------------------------------------------------------

particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right during the existence of an Event of Default, without
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
THE INTERPRETATION OF THE DEFINITIONS OF BORROWER MATERIAL ADVERSE EFFECT AND
ECLIPSYS MATERIAL ADVERSE EFFECT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

 

79



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 No Fiduciary Duty. The Credit Parties and their Affiliates may have
economic interests that conflict with those of the Group Members and their
Affiliates. The Borrower agrees that nothing in the Loan Documents will be
deemed to create an advisory, agency or fiduciary relationship or other implied
duty between any Credit Party, on the one hand, and any Group Member on the
other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Credit Parties, on the one hand, and the Group Members, on the
other, and (ii) no Credit Party has assumed an advisory or fiduciary
responsibility in favor of any Group Member with respect to the Loan Documents
(or the exercise of rights or remedies with respect thereto) or any other
obligation to the Group Members with respect thereto except the obligations
expressly set forth in the Loan Documents. The Borrower acknowledges and agrees
that the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate in connection with the Loan Documents and that it
is responsible for making its own independent judgment with respect to the Loan
Documents or

 

80



--------------------------------------------------------------------------------

the credit transactions contemplated hereby. The Borrower agrees that it will
not claim any Credit Party has rendered advisory services or owes a fiduciary or
similar duty to the Borrower, in connection with the Loan Documents. The
provisions of this Section 10.14 shall not apply to the financial advisory and
underwriting services provided by Arrangers or any of their respective
affiliates to one or more of the Group Members pursuant to other agreements.

10.15 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents (other than contingent indemnity and
reimbursement obligations not then due and payable and Obligations under or in
respect of Specified Swap Agreements or Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding (or all Letters of Credit shall have been
fully cash collateralized in accordance with the terms of this Agreement), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

10.16 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof (who shall be
informed of the provisions of this Section), (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates (who shall be informed of the provisions of this Section),
(d) upon the request or demand of any Governmental Authority, (e) to the extent
required by any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) to the extent
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than due to breach of the provisions
of this Section, (h) that becomes available to the Agents on a nonconfidential
basis from a source other than the Borrower or any of its subsidiaries,
officers, directors, employees or advisors, (i) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document, or (j) if agreed by the Borrower in its sole discretion, to any
other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

81



--------------------------------------------------------------------------------

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.18 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., as Borrower

By:

 

/s/ William J. Davis

 

Name: William J. Davis

 

Title:    Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, Swingline
Lender and as a Lender By:  

/s/ Krys Szremski

 

Name: Krys Szremski

 

Title:    Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ David Barton

Name:   David Barton Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

  Name: Mary E. Evans  

Title:    Associate Director

            Banking Products

            Services US

By:  

/s/ Irja R. Otsa

  Name: Irja R. Otsa  

Title:   Associate Director

            Banking Products

            Services US

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Fifth Third Bank, an Ohio Banking Corporation, as a Lender

 

By:  

/s/ Nathaniel E. Sher

  Name: Nathaniel E. Sher   Title:    Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

 

U.S. Bank, National Association, as a Lender By:    /s/ Christopher T. Kordes  
Name:   Christopher T. Kordes   Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:    /s/ John R. Bozalis, Jr.   Name:   John R.
Bozalis, Jr.   Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:    /s/ Sukanya V. Raj   Name:  
Sukanya V. Raj   Title:   Vice President & Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd., as a Lender By:    /s/ Bertram H. Tang   Name:  
Bertram H. Tang   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

RBS Citizens, N.A., as a Lender By:    /s/ Kristin L. Lenda   Name:   Kristin L.
Lenda   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:    /s/ William M. Ginn  
Name:   William M. Ginn   Title:   Executive Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:    /s/ J. Ben Cumming   Name:   J. Ben Cumming  
Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:    /s/ Mark Sparrow   Mark Sparrow  
Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender By:    /s/ Jocelyn Todd   Jocelyn Todd   Managing
Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:   /s/ John T. Leonard   Name:   John T.
Leonard   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Raymond James Bank, FSB, as a Lender By:   /s/ Steven Paley   Steven Paley  
Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:   /s/ Vinghua Zhang   Name:   Vinghua
Zhang   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

RBC Bank (USA), as a Lender By:   /s/ Brendan McGuire   Name:   Brendan McGuire
  Title:   Sr. Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:   /s/ Ted A. Hopkinson   Name:   Ted A. Hopkinson
  Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd. as a Lender By:   /s/ Thomas Danielson  
Name:   Thomas Danielson   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Union Bank, N.A., as a Lender By:   /s/ Sean Conlon   Name:   Sean Conlon  
Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, Los Angeles Branch, as a Lender By:   /s/ Feng Chang   Name:  
Feng Chang   Title:   FVP and Branch Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

East West Bank, as a Lender By:   /s/ Nancy A. Moore   Name:   Nancy A. Moore  
Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:    /s/ John S. Sneed  
Name:   John S. Sneed   Title:   Relationship Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:    /s/ W. J. Bowne   Name:   W.
J. Bowne   Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

First Tennessee Bank National Association, as a Lender By:    /s/ Sharon Shipley
  Name:   Sharon Shipley   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:    /s/ Sidney Jordan   Name:   Sidney Jordan  
Title:  

Bank of the West

Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:    /s/ Dawn Hofmann   Name:   Dawn Hofmann
  Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By:    /s/ Benjamin Livermore   Name:  
Benjamin Livermore   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Taiwan Cooperative Bank Seattle Branch, as a Lender By:    /s/ Eric Tai   Name:
  Eric Tai   Title:   VP & General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of Taiwan, Los Angeles Branch, as a Lender By:    /s/ Chwan-Ming Ho   Name:
  Chwan-Ming Ho   Title:   Vice President and General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch, as a Lender By:    /s/
Beverley Chen   Name:   Beverley Chen   Title:   VP & General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a Lender By:    /s/ Edward
Chen   Name:   Edward Chen   Title:   VP & General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Bank of East Asia, Limited

New York Branch, as a Lender

By:    /s/ Kenneth A. Pettis   Name:   Kenneth A. Pettis   Title:   Senior Vice
President By:    /s/ Kitty Sin   Name:   Kitty Sin   Title:   Senior Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender By:    /s/ Michael Paul   Name:  
Michael Paul   Title:   SVP By:    /s/ Mila Rashkovan   Name:   Mila Rashkovan  
Title:   AVP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PT. Bank Negara Indonesia (Persero) Tbk

 

New York Agency, as a Lender

By:    /s/ Jerry Phillips   Name:   Jerry Phillips   Title:   Credit Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTION COPY

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 20, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINED TERMS    3

1.1

   Definitions    3

1.2

   Other Definitional Provisions    6 SECTION 2.    GUARANTEE    7

2.1

   Guarantee    7

2.2

   Right of Contribution    7

2.3

   No Subrogation    7

2.4

   Amendments, etc. with respect to the Borrower Obligations    8

2.5

   Guarantee Absolute and Unconditional    8

2.6

   Reinstatement    9

2.7

   Payments    9 SECTION 3.    GRANT OF SECURITY INTEREST    9 SECTION 4.   
REPRESENTATIONS AND WARRANTIES    10

4.1

   Title; No Other Liens    10

4.2

   Perfected First Priority Liens    10

4.3

   Jurisdiction of Organization; Chief Executive Office    11

4.4

   Inventory and Equipment    11

4.5

   Reserved    11

4.6

   Investment Property    11

4.7

   Receivables    11

4.8

   Reserved    11

4.9

   Intellectual Property    11

4.10

   Reserved    12

4.11

   Commercial Tort Claims    12 SECTION 5.    COVENANTS    12

5.1

   Delivery of Instruments, Certificated Securities and Chattel Paper    12

5.2

   Maintenance of Insurance    12

5.3

   Non-Filing Collateral    13

5.4

   Maintenance of Perfected Security Interest; Further Documentation    13

5.5

   Changes in Name, etc.    13

5.6

   Notices    14

5.7

   Investment Property    14

5.8

   Receivables    15

5.9

   Reserved    15

5.10

   Intellectual Property    15

5.11

   Commercial Tort Claims    16

5.12

   Reserved    16 SECTION 6.    REMEDIAL PROVISIONS    17

6.1

   Certain Matters Relating to Receivables    17

6.2

   Communications with Obligors; Grantors Remain Liable    17

6.3

   Pledged Stock    17



--------------------------------------------------------------------------------

6.4

   Proceeds to be Turned Over To Administrative Agent    18

6.5

   Application of Proceeds    19

6.6

   Code and Other Remedies    19

6.7

   Registration Rights    20

6.8

   Subordination    21

6.9

   Deficiency    21

6.10

   Grant of Intellectual Property License    21 SECTION 7.    THE ADMINISTRATIVE
AGENT    21

7.1

   Administrative Agent’s Appointment as Attorney-in-Fact, etc.    21

7.2

   Duty of Administrative Agent    23

7.3

   Execution of Financing Statements    23

7.4

   Authority of Administrative Agent    23 SECTION 8.    MISCELLANEOUS    23

8.1

   Amendments in Writing    23

8.2

   Notices    23

8.3

   No Waiver by Course of Conduct; Cumulative Remedies    24

8.4

   Enforcement Expenses; Indemnification    24

8.5

   Successors and Assigns    24

8.6

   Set-Off    24

8.7

   Counterparts    25

8.8

   Severability    25

8.9

   Section Headings    25

8.10

   Integration    25

8.11

   GOVERNING LAW    25

8.12

   Submission To Jurisdiction; Waivers    25

8.13

   Acknowledgements    26

8.14

   Additional Grantors    26

8.15

   Releases    26

8.16

   WAIVER OF JURY TRIAL    27 SCHEDULES    Schedule 1    Notice Addresses   
Schedule 2    Investment Property    Schedule 3    Perfection Matters   
Schedule 4    Jurisdictions of Organization and Chief Executive Offices   
Schedule 5    Inventory and Equipment Locations    Schedule 6    Intellectual
Property    Schedule 7    Intellectual Property Disclosure    Annex 1   
Assumption Agreement    Annex 2    Intellectual Property Short Form Security
Agreement    Annex 3    Commercial Tort Claim Short Form Security Agreement   

 

2



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 20, 2010, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of August 20, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Allscripts-Misys Healthcare Solutions, Inc. (the “Borrower”),
the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights, Securities Account and Supporting
Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit

 

3



--------------------------------------------------------------------------------

Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender (or, in the case of any
Specified Swap Agreement or Specified Cash Management Agreement, any Affiliate
of any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

“Collateral”: as defined in Section 3. Excluded Property shall not be included
in the term “Collateral”.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights and works of authorship arising under the laws
of the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, (ii) the right to obtain all renewals thereof, and
(iii) the right to sue for past, present and future infringements thereof.

“Copyright Licenses”: any agreement, whether written or oral, naming any Grantor
as licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Filing Collateral”: means Collateral which may be perfected by the filing of a
UCC financing statement in the appropriate filing office or security agreement
with the United States Patent and Trademark Office or the United States
Copyright Office.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

 

4



--------------------------------------------------------------------------------

“Intellectual Property”: all intellectual property (including, without
limitation, those items listed on Schedule 6), whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all inventions, designs, Copyrights, Patents and Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other proprietary data or information, software and databases and
related documentation, all additions and improvements to any of the foregoing,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom, other than Excluded Property.

“Intellectual Property Licenses”: all Copyright Licenses, Patent Licenses and
Trademark Licenses, including the right to receive all proceeds and damages
therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock, in each case (with respect to clauses
(i) and (ii)) other than Excluded Property.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Notification and Delivery Date”: each date a Compliance Certificate is required
to be delivered pursuant to Section 6.2 of the Credit Agreement.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Paid in Full Date”: Borrower Obligations (other than contingent indemnity and
reimbursement obligations not then due and payable and Obligations under or in
respect of Specified Swap Agreements and Specified Cash Management Agreements)
shall have been satisfied by payment in full, no Letter of Credit shall be
outstanding (or all Letters of Credit shall have been fully cash collateralized
in accordance with the terms of the Credit Agreement) and the Commitments shall
be terminated.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, (iii) all rights to obtain any reissues or
extensions of the foregoing and (iv) the right to sue for past, present and
future infringements thereof.

“Patent License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to make, have made, manufacture, use or
sell (directly or indirectly), offer to sell, import or dispose of any invention
or practice any method covered in whole or in part by a Patent, including,
without limitation, any of the foregoing referred to in Schedule 6.

 

5



--------------------------------------------------------------------------------

“Pledged Notes”: all promissory notes in excess of $5,000,000 and all
Intercompany Notes listed on Schedule 2, all Intercompany Notes at any time
issued to any Grantor and all other promissory notes issued to or held by any
Grantor that are required to be delivered to the Administrative Agent under
Section 5.1 other than Excluded Property.

“Pledged Stock”: the shares of Capital Stock issued by each Material Subsidiary
listed on Schedule 2, together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Capital
Stock of any Material Subsidiary that may be issued or granted to, or held by,
any Grantor while this Agreement is in effect other than Excluded Property.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account), other than Excluded Property.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, domain names, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith or symbolized thereby, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith (other than any “intent-to-use” applications), whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
(ii) the right to obtain all renewals thereof and (iii) the right to sue for
past, present and future infringements thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

“UCC” means the Uniform Commercial as from time to time in effect in any
applicable jurisdiction.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

6



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Paid in Full Date, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations.

(e No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Paid in Full Date.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Secured Parties, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent and the Secured Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Secured Party for the payment
of the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the Paid in Full
Date. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time prior to the Paid in Full Date, such amount shall
be held by such Guarantor in trust for the

 

7



--------------------------------------------------------------------------------

Administrative Agent and the Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Borrower Obligations, whether matured or unmatured, in
such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Secured Party may be rescinded by the Administrative
Agent or such Secured Party and any of the Borrower Obligations continued, and
the Borrower Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Secured Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time in accordance with the Loan Documents, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released in accordance with the Loan
Documents. Neither the Administrative Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance (other than a defense of
indefeasible payment or performance). When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Secured Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against the Borrower, any other Guarantor or any other Person or
against any collateral security or guarantee for the Borrower

 

8



--------------------------------------------------------------------------------

Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, but excluding the Excluded Property, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment (other than vehicles subject to certificate of title
statutes);

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property and Intellectual Property Licenses;

 

9



--------------------------------------------------------------------------------

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute an assignment or transfer
of, or a grant of a security interest in, any Excluded Property.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns its Collateral free and clear of any and all
Liens of others. No financing statement or other public notice of a Lien with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement. For the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses in the ordinary course of business to third parties to
use Intellectual Property owned by, licensed to, or developed by a Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property. Each of the
Administrative Agent and each Lender understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Administrative Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

4.2 Perfected First Priority Liens. As of the date hereof, the security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 3, including agreements substantially in
the form of Annex 2 hereto which have been filed with the United States Patent
and Trademark Office and the United States Copyright Office, as applicable will
constitute valid perfected security interests in all of the Filing Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof and (b) are subject to no other Liens except
for Liens permitted by the Credit Agreement.

 

10



--------------------------------------------------------------------------------

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4. Such Grantor has furnished to the Administrative Agent a certified
charter, certificate of incorporation or other organization document and
long-form good standing certificate from its jurisdiction of organization as of
a date which is recent to the date hereof.

4.4 Inventory and Equipment. On the date hereof, the Inventory and the Equipment
(other than mobile goods and goods which are in transit) are kept at the
locations listed on Schedule 5.

4.5 Reserved.

4.6 Investment Property. (a) As of the date hereof, such Grantor owns no Pledged
Stock or Pledged Notes except as set forth on Schedule 2.

(b) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer of Pledged Stock owned by such Grantor (other than Excluded Property).
All the shares of the Pledged Stock have been duly and validly issued and are
fully paid and nonassessable, where such concepts are applicable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is (i) the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock and Intercompany Notes pledged by it
hereunder, free of any and all Liens or options in favor of, or adverse
ownership claims of, any other Person, except the security interest created by
this Agreement and Liens arising by operation of law and (ii) is the owner of
the other Pledged Notes free of any Lien other than Liens permitted by the
Credit Agreement.

4.7 Receivables. (a) As of the date hereof, no amount payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument (other
than drafts deposited in the ordinary course of business) or Chattel Paper in
excess, individually or in the aggregate, of $5,000,000 which has not been
delivered to the Administrative Agent.

(b) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.

4.8 Reserved.

4.9 Intellectual Property. (a) As of the date hereof, Schedule 6 lists all
Intellectual Property which is registered or for which an application for
registration is pending (including the relevant registration, application or
serial number and the jurisdiction of registration or application), in each case
owned by such Grantor in its own name on the date hereof, and all exclusive
Intellectual Property Licenses to which such Grantor is an exclusive licensee of
a registered or applied for Patent, Copyright or Trademark (including the title,
counterparty, and date of such licenses, as well as the registration or
application number for the underlying Patent, Trademark or Copyright).

 

11



--------------------------------------------------------------------------------

(b) To the knowledge of the Grantor, on the date hereof, except as set forth on
Schedule 7, all material Intellectual Property owned or exclusively licensed by
such Grantor is valid, unexpired and enforceable, has not been abandoned, does
not infringe the Intellectual Property rights of any other Person, and is not
being infringed by any other Person.

(c) No holding or decision has been rendered by any Governmental Authority that
would limit, cancel or question the validity, enforceability, ownership or use
of, or such Grantor’s rights in, any Intellectual Property owned or exclusively
licensed by such Grantor in any respect that could reasonably be expected to
have a Material Adverse Effect.

(d) No claim, action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity, enforceability, ownership or use of any Intellectual Property
owned or exclusively licensed by such Grantor or such Grantor’s interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on the value of any such Intellectual Property.

4.10 Reserved.

4.11 Commercial Tort Claims

(a) On the date hereof, except to the extent listed in Section 3.1 above, no
Grantor has rights in any Commercial Tort Claim with potential value in excess
of $5,000,000.

(b) Upon the execution and delivery of an agreement in the form of Annex 3 and
filing of a financing statement covering any Commercial Tort Claim referred to
in Section 5.11 hereof against such Grantor in the jurisdiction specified in
such agreement, the security interest granted in such Commercial Tort Claim will
constitute a valid perfected security interest in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof,
which Collateral shall not be subject to any other Liens other than Liens
permitted by the Credit Agreement.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Paid in Full Date:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount in excess of $5,000,000 payable, individually or in the aggregate, under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be delivered to the Administrative
Agent by the next Notification and Delivery Date, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement; provided that, the requirements of this Section 5.1
shall not apply to (a) Excluded Property, (b) any such Collateral held in or
credited to a Securities Account or drafts deposited in the ordinary course of
business, or (c) any Certificated Security issued by a Subsidiary that is not a
Material Subsidiary.

5.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies in accordance with Section 6.5
of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

(b) All such insurance shall (i) provide that insurer or its agent shall
endeavor to provide that no cancellation shall be effective until at least 30
days (or, in the case of non-payment, 10 days) after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as insured party or loss payee and (iii) be reasonably satisfactory in all
other respects to the Administrative Agent.

(c) The Borrower shall deliver to the Administrative Agent and the Lenders
evidence of insurance substantially concurrently with each delivery of the
Borrower’s audited annual financial statements and such supplemental reports
with respect thereto as the Administrative Agent may from time to time
reasonably request.

5.3 Non-Filing Collateral. As of the date of this Agreement, the Administrative
Agent is not requiring that its Liens be perfected on Collateral other than
Filing Collateral, Pledged Stock and Pledged Notes, but may do so in the future
pursuant to the provisions of Section 5.4. Following the date that the
Administrative Agent notifies such Grantor that it intends to perfect its Lien
on Collateral that is not Filing Collateral, Pledged Stock or Pledged Notes, in
addition to complying with Section 5.4 with respect thereto, such Grantor shall
thereafter commence to notify Administrative Agent by the next Notification and
Delivery Date occurring after obtaining any new Collateral in which Agent does
not have a perfected Lien and that is not Filing Collateral, Pledged Stock or
Pledged Notes, having an aggregate value of at least $5,000,000.

5.4 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall cooperate with the Administrative Agent in maintaining the
security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 4.2 and shall defend such
security interest against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral or incur Liens on the Collateral permitted under the Credit
Agreement.

(b) Such Grantor will furnish to the Administrative Agent (and the
Administrative Agent shall promptly furnish to the Lenders) from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent (at the instruction of the Required Lenders), and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any appropriate financing or continuation statements under the Uniform
Commercial Code (or other similar laws) in effect in any appropriate
jurisdiction with respect to the security interests created hereby, (ii) filing
Intellectual Property Short Form Security Agreements substantially in the form
of Annex 2 hereof with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and (iii) in the case of material
Investment Property, material Deposit Accounts, material Letter-of-Credit Rights
constituting Collateral and any other material relevant Collateral, taking any
actions reasonably necessary to enable the Administrative Agent to obtain
“control” (within the meaning of the applicable Uniform Commercial Code) with
respect thereto. Notwithstanding the foregoing, nothing herein shall require the
pledge of Capital Stock that is Excluded Property or issued by a Subsidiary that
is not a Material Subsidiary.

5.5 Changes in Name, etc. Such Grantor will not (i) change its jurisdiction of
organization, (ii) the location of its chief executive office or sole place of
business from that referred to in Section 4.3

 

13



--------------------------------------------------------------------------------

or (iii) change its name, except (A) upon 15 days’ prior written notice to the
Administrative Agent (or such shorter notice as shall be satisfactory to the
Administrative Agent in its discretion) and delivery to the Administrative Agent
of all additional financing statements and other documents reasonably requested
by the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein, (B) the name changes of the Loan
Parties contemplated by the Misys Documentation to be completed upon the
consummation of the Share Exchange and Initial Share Repurchase described on
Schedule 4 hereto or (C) or in connection with the merger of one Loan Party into
another Loan Party in a transaction permitted by the Credit Agreement.

5.6 Notices. Promptly after obtaining knowledge thereof, such Grantor will
advise the Administrative Agent and the Lenders promptly, in reasonable detail,
of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby on any substantial portion of the
Collateral.

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer of Pledged Stock (other than Excluded Property), whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Administrative Agent and the Secured
Parties, hold the same in trust for the Administrative Agent and the Secured
Parties and deliver the same by the next Notification and Delivery Date to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof. In case any non-cash
distribution shall be made on or in respect of the Pledged Stock or Pledged
Notes or any property (other than cash or Excluded Property) shall be
distributed upon or with respect to the Pledged Stock or Pledged Notes pursuant
to the recapitalization or reclassification of the capital of any Issuer or
pursuant to the reorganization thereof, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent by the next
Notification and Delivery Date to be held by it hereunder as additional
collateral security for the Obligations. If any property (other than Excluded
Property) so distributed in respect of the Pledged Stock or Pledged Notes shall
be received by such Grantor, such Grantor shall, until such property is
delivered to the Administrative Agent, hold such property in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, as additional collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Pledged Stock or Pledged Notes except pursuant
to a transaction expressly permitted by the Credit Agreement, (ii) create, incur
or permit to exist (A) any Lien or option in favor of any Person with respect to
the Pledged Stock or Intercompany Notes, except for security interests created
by this Agreement and nonconsensual Liens or (B) any Lien in favor of any Person
with respect to any other Pledged Notes, except for Liens permitted by the
Credit Agreement, and (iii) enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any of (A) the Pledged Stock or Intercompany Notes or (B) except as
permitted by the Credit Agreement, any other Pledged Note.

 

14



--------------------------------------------------------------------------------

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Stock and Pledged Notes issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Administrative Agent by
the next Notification and Delivery Date of the occurrence of any of the events
described in Section 5.7(a) with respect to the Pledged Stock and Pledged Notes
issued by it and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 with respect to the Pledged Stock and Pledged
Notes issued by it.

5.8 Receivables. (a) Other than in the ordinary course of business or as
otherwise permitted under the Credit Agreement, such Grantor will not (i) grant
any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable,
(iv) allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.

(b) Such Grantor will deliver to the Administrative Agent by the next
Notification and Delivery Date a copy of each material demand, notice or
document received by it that questions or calls into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables.

5.9 Reserved.

5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark owned by such
Grantor on each and every trademark class of goods or services applicable to its
current business in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, except to the extent that such Grantor
determines in its reasonable business judgment that any such use of a Trademark
is no longer necessary or beneficial to the conduct of such Grantor’s business,
(ii) maintain the current quality of products and services offered under such
Trademark, (iii) use such Trademark with the appropriate notice of registration
and all other notices and legends required by applicable Requirements of Law and
(iv) not (and not intentionally permit any licensee or sublicensee thereof to)
intentionally do any act or intentionally omit to do any act whereby such
Trademark may become invalidated.

(b) Such Grantor (either itself or through licensees) will not knowingly do any
act, or knowingly omit to do any act, whereby any material Patent owned by such
Grantor may become forfeited, abandoned or dedicated to the public, except to
the extent that such Grantor determines in its reasonable business judgment that
the maintenance thereof is no longer necessary or beneficial to the conduct of
such Grantor’s business.

(c) Such Grantor (either itself or through licensees) will not knowingly do any
act or knowingly omit to do any act whereby any material portion of the
Copyrights owned by such Grantor may become invalidated or dedicated to the
public domain, except to the extent that such Grantor determines in its
reasonable business judgment that the maintenance thereof is no longer necessary
or beneficial to the conduct of such Grantor’s business.

(d) Such Grantor (either itself or through licensees) will not knowingly
infringe the Intellectual Property rights of any other Person, except for any
infringement which would not reasonably be expected to have a Material Adverse
Effect.

 

15



--------------------------------------------------------------------------------

(e) Such Grantor will notify the Administrative Agent upon the next Notification
and Delivery Date after it obtains knowledge that any application or
registration relating to any material Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office, court or tribunal in any country) regarding such
Grantor’s rights in or ownership, validity, enforceability or use of any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire, become exclusive licensee of or file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing or acquisition to the
Administrative Agent by the next Notification and Delivery Date occurring after
Grantor obtains knowledge thereof. Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded, an Intellectual
Property Short Form Security Agreement substantially in the form of Annex 2
hereof and any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Secured Parties’ security interest in any registered or applied
for Copyright, Patent or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby (provided that,
Administrative Agent and Lenders agree that Administrative Agent shall not make
such request with respect to any Intellectual Property governed by the laws of a
jurisdiction outside of the United States unless and until Administrative Agent
determines, in its good faith credit judgment, that such Intellectual Property
is material to the operation of a Loan Party’s business and as a result it is
necessary or advisable to perfect the security interest granted pursuant to this
Agreement under the law of such foreign jurisdiction).

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property owned by such
Grantor which it deems appropriate in its reasonable business judgment,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) notify the
Administrative Agent on the next Notification and Delivery Date after it learns
thereof and sue for infringement, misappropriation or dilution, including
seeking injunctive relief where appropriate and seeking damages for such
infringement, misappropriation or dilution if Grantor deems it appropriate in
its reasonable business judgment.

5.11 Commercial Tort Claims.

(a) If such Grantor shall obtain an interest in any Commercial Tort Claim with a
potential value in excess of $5,000,000, such Grantor shall by the next
Notification and Delivery Date sign and deliver an agreement in the form of
Annex 3 hereto granting a security interest under the terms and provisions of
this Agreement in and to such Commercial Tort Claim.

5.12 Reserved.

 

16



--------------------------------------------------------------------------------

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) During the continuance of an
Event of Default, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Secured Party
of any payment relating thereto, nor shall the Administrative Agent or any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative

 

17



--------------------------------------------------------------------------------

Agent’s intent to exercise its corresponding rights pursuant to Section 6.3(b),
each Grantor shall be permitted (i) to receive all cash dividends paid in
respect of the Pledged Stock and all payments made in respect of the Pledged
Notes, in each case paid in the normal course of business of the relevant
Issuer, to the extent permitted in the Credit Agreement, and (ii) to exercise
all voting and corporate or other organizational rights with respect to the
Pledged Stock; provided, however, that no vote shall be cast or corporate or
other organizational right exercised or other action taken which would result in
any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document or could materially and adversely affect the rights inuring
to any holder of the Pledged Stock or the rights and remedies of any of the
Administrative Agent of the other Secured Parties under the Loan Documents or
the ability of the Secured Parties to exercise the same.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
accordance with Section 6.5, and (ii) any or all of the Investment Property
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) after the occurrence and
continuance of an Event of Default, unless otherwise expressly permitted hereby,
pay any dividends or other payments with respect to the Investment Property
directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.

 

18



--------------------------------------------------------------------------------

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations (other than contingent
indemnity and reimbursement obligations not then due and payable) shall have
been paid in full, no Letters of Credit shall be outstanding (or all Letters of
Credit shall have been fully cash collateralized in accordance with the terms of
the Credit Agreement) and the Commitments shall have terminated shall be paid
over to the Borrower or to whomsoever may be lawfully entitled to receive the
same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, or notice of any kind (except any notice required by law
or the Credit Agreement) to or upon any Grantor or any other Person (all and
each of which demands, defenses, and notices are hereby waived except to the
extent required by law or the Credit Agreement), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Secured Party or elsewhere upon such terms and
conditions as are commercially reasonable and which it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable out-of-pocket costs and expenses of every kind incurred in connection
therewith or incidental to the care

 

19



--------------------------------------------------------------------------------

or safekeeping of any of the Collateral or in any way relating to the Collateral
or the rights of the Administrative Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 6.5, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, reasonably necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement.

 

20



--------------------------------------------------------------------------------

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.

6.10 Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, the
right to prosecute and maintain all Intellectual Property and the right to sue
for past infringement of the Intellectual Property; and (b) irrevocably agrees
that the Administrative Agent may sell any of such Grantor’s Inventory directly
to any person, including without limitation persons who have previously
purchased the Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Administrative Agent’s rights under this
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;

 

21



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The out-of-pocket expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

 

22



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers. The Administrative Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record appropriate
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any
appropriate financing statement with respect to the Collateral made prior to the
date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement and Section 8.14 of this Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

23



--------------------------------------------------------------------------------

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its out-of-pocket
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save each Agent and each Secured Party
(each an “Indemnitee”) harmless from, any and all liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.5 of the Credit Agreement.

(c) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their successors and assigns; provided that
(i) no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent and (ii) any assignment by Administrative Agent and Secured Parties shall
be in accordance with Section 10.6 of the Credit Agreement.

8.6 Set-Off. In addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right during the existence of
an Event of Default, without notice to any Grantor, any such notice being
expressly waived by each Grantor to the extent permitted by applicable law, upon
any Obligations becoming due and payable by any Grantor (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Secured Party agrees promptly to notify the relevant Grantor and the
Administrative Agent after any such application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such application.

 

24



--------------------------------------------------------------------------------

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or .pdf), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

25



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Material Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.10(c) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Material Subsidiary of an Assumption Agreement in
the form of Annex 1 hereto.

8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Obligations under or in respect of Specified
Swap Agreements or Specified Cash Management Agreements and contingent indemnity
and reimbursement obligations not then due and payable) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (or all Letters of Credit have been fully cash collateralized in
accordance with the terms of the Credit Agreement), the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any Person, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 of the Credit Agreement, then
the Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 of the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least five (5) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Subsidiary
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

26



--------------------------------------------------------------------------------

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:  

/S/ William J. Davis

Name:   Williams J. Davis Title:   Chief Financial Officer

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ALLSCRIPTSMISYS, LLC By:  

/S/ William J. Davis

Name:   Williams J. Davis Title:   Manager

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Krys Szremski

Name:   Krys Szremski Title:   Vice President

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of August 20, 2010 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among
Allscripts-Misys Healthcare Solutions, Inc. (the “Borrower”), the Lenders party
thereto, the Documentation Agents and Syndication Agents named therein and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

1. I am the duly elected, qualified and acting [Chief Financial Officer] of the
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the financial covenants set forth in Section 7.1 of the Credit Agreement.

5. Attachment 3 sets forth, since [the date of the most recent certificate
delivered pursuant to Section 6.2(b) of the Credit Agreement] [the Closing
Date], to the extent not previously disclosed to the Administrative Agent, (a) a
description of any change in the jurisdiction of organization of any Loan Party,
(b) a list of any (i) Intellectual Property that any Loan Party has become the
exclusive licensee of or (ii) Intellectual Property acquired by any Loan Party
and which is applied for or registered with the U.S. Patent and Trademark
Office, U.S. Copyright Office or analogous office of a foreign jurisdiction and
(c) a description of any Person that has become a Group Member.

IN WITNESS WHEREOF, I have executed this Certificate this          day of
                    , 20    .

 

   Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

CLOSING CERTIFICATE

Pursuant to Section 5.1(k) of the Credit Agreement, dated as of August 20, 2010
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Allscripts-Misys Healthcare Solutions, Inc. (the “Borrower”),
the Lenders party thereto, the Documentation Agents and Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER]
of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby certifies as
follows:

1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof as if made on the date hereof.

2.                          is the duly elected and qualified [Corporate
Secretary] of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the extensions of credit to be made on the date
hereof and the use of proceeds thereof. [Borrower only]

4. The conditions precedent set forth in Section 5.1 of the Credit Agreement are
satisfied as of the Closing Date. [Borrower only]

The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:

5. As of the date hereof, there are no liquidation or dissolution proceedings
pending or to my knowledge threatened against the Certifying Loan Party.

6. The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

7. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
                        ; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

8. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.



--------------------------------------------------------------------------------

9. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof.

10. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

 

Office

 

Signature

                 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

        Name:     Name: Title:     Title: [Corporate Secretary]

Date:                         , 2010



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement dated as of the Effective Date set
forth below is entered into by and between [Insert name of Assignor] (the
“Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meaning given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the applicable Facility and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action, and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.

 

1.    Assignor:         2.    Assignee:               [and as an Affiliate/
Approved Fund of [identify Lender]1 3.    Borrower:    Allscripts-Misys
Healthcare Solutions, Inc. 4.    Administrative Agent:    JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    Credit Agreement, dated as of August 20, 2010 (as amended,
supplemented or otherwise modified from time to time) among Allscripts-Misys
Healthcare Solutions, Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), the Syndication Agents named therein, the Documentation Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

 

 

1

Select as Applicable



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans for

all Lenders

 

  

Amount of

Commitment/Loans

Assigned

 

   Percentage Assigned  of
Commitment/Loans2      

$                             

   $                                 %       $                                
$                                 %

Effective Date:                                 , 20        

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

[NAME OF ASSIGNOR], as Assignor By:  

 

Name:   Title:  

 

[NAME OF ASSIGNEE], as Assignee By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[Consented to and ]1Accepted:

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

[Consented to:

 

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.,

As Borrower

By:  

 

Name:   Title:]2  

 

 

1

To be added if consent is required under Section 10.6(b) of the Credit
Agreement.

2

To be added if consent is required under Section 10.6(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX I TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT:

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Documents, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to the Credit
Agreement thereof, as applicable and such other documents and information as it
has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment Agreement and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Non-U.S. Lender, attached to the Assignment Agreement
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees, and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of August 20, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Allscripts-Misys Healthcare Solutions, Inc. (the “Borrower”),
the Lenders party thereto, the Documentation Agents and Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.                                          (the
“Non-U.S. Lender”) is providing this certificate pursuant to Section 2.19(e) of
the Credit Agreement. The Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

NAME OF NON-U.S. LENDER] By:     Name: Title:

Date:    



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE

[            ], 20[    ]

 

To: JPMorgan Chase Bank, N.A.,

     as Administrative Agent under the Credit Agreement referred to below

Reference is hereby made to the Credit Agreement dated as of August 20, 2010,
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Allscripts-Misys Healthcare Solutions, Inc., a
Delaware corporation (the “Borrower”), the several Lenders from time to time
parties thereto, the Documentation Agents and Syndication Agents named therein
and JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the [Incremental Term Lenders]
[Incremental Revolving Lenders] signatory hereto hereby notify you that:

 

  1. The Incremental Facility is an Incremental [Term Loan] [Revolving Loan]
facility.

 

  2.

The amount of the [Incremental Term Loan] [Incremental Revolving Commitment]
requested by this Incremental Facility Activation Notice is
$[                         ].1

 

  3. [The amount of the Incremental Term Loan to be made by each Incremental
Term Lender is set forth opposite such Incremental Term Lender’s name on the
signature pages hereof under the caption “Incremental Term Loan Amount”.] [The
Incremental Revolving Commitment of each Incremental Revolving Lender is set
forth opposite such Incremental Revolving Lender’s name on the signature pages
hereof under the caption “Incremental Revolving Commitment.”]

 

  4. The Business Day on which [such Incremental Term Loans are requested to be
made] [Incremental Revolving Commitments are requested to become effective] (the
“Increased Amount Date”) pursuant to this Incremental Facility Activation Notice
is [            ] [    ], 201[  ].

 

1

The amount of Incremental Term Loans and/or Incremental Revolving Commitments
requested in an aggregate amount may not exceed the Incremental Amount at such
time. The Incremental Term Loans and/or Incremental Revolving Commitments being
requested shall be (1) with respect to Incremental Term Loans, in minimum
increments of $10,000,000, (2) with respect to Incremental Revolving
Commitments, in minimum increments of $5,000,000 or (3) equal to the remaining
Incremental Amount at such time.



--------------------------------------------------------------------------------

  [5. The Incremental Term Loans are to be [on the same terms as] [with terms
different from] the outstanding Term Loans.]

 

  6. The proceeds of such [Incremental Term Loans] [Incremental Revolving
Commitments] are to be used for [                        ].

 

  7. Attached hereto as Schedule B are the pro forma financial calculations
demonstrating compliance on a pro forma basis with the financial covenants set
forth in Section 7.1 of the Credit Agreement recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available, after giving effect to such [Incremental Term Loan]
[Loans to be made as of such date under the Incremental Revolving Commitment]
and the application of the proceeds therefrom as if made and applied on such
date.

[Each of the Incremental Term Lenders and the Borrower hereby agrees that
(a) the amortization schedule relating to this Incremental Term Loan is set
forth in Schedule A attached hereto, pursuant to which the maturity date is
[            ], [    ], 201[  ] and (b) the Applicable Margin for this
Incremental Term Loan shall be [                        ].]

[Each of the Incremental Revolving Lenders and the Borrower hereby agrees that
the Borrower shall repay all outstanding Incremental Revolving Loans and the
Incremental Revolving Commitment will terminate on [            ] [    ],
201[  ].]2

 

2

Note that for the [Incremental Term Loan] [Incremental Revolving Commitments] to
become effective, all conditions specified under Section 2.24(c) of the Credit
Agreement must be met.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of [            ]
[            ],[            ].

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:  

 

Name:   Title:  

 

 

[INCREMENTAL TERM

LENDER]/[INCREMENTAL REVOLVING

LENDER]

     

[Incremental Term Loan

Amount]/[Incremental Revolving

Commitments] [$                    ]

By:  

 

      Name:         Title:        

 